Exhibit 10.2

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT dated as of April 4, 2013 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), is by and between: (i) U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent under the Indenture Collateral Documents (in such capacity,
including any successor thereto in such capacity, the “Collateral Agent”) and as
Trustee under the Indenture (in such capacity, including any successor thereto
in such capacity, the “Trustee”), for the benefit of the holders from time to
time of the Indenture Obligations (as defined below) and (ii) CAPITAL ONE
LEVERAGE FINANCE CORP., as Administrative Agent (in such capacity, including any
successor thereto in such capacity, the “Credit Facility Agent”) under the
Credit Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement (as defined below), American
Apparel, Inc., a Delaware corporation (“Holdings”), American Apparel (USA), LLC,
a California limited liability company (“AA USA”), and other Grantors (as
defined below) have entered into the Credit Facility Collateral Documents (as
defined below) pursuant to which Holdings, AA USA and such other Grantors have
granted the Credit Facility Agent a security interest in the Common Collateral
(as defined below);

 

WHEREAS, in connection with the Indenture (as defined below), Holdings, AA USA
and the other Grantors have entered into the Indenture Collateral Documents (as
defined below) pursuant to which Holdings, AA USA and the other Grantors have
granted the Collateral Agent a security interest in the Common Collateral; and

 

WHEREAS, it is a condition precedent to each of the effectiveness of the Credit
Agreement and the issuance of the Notes (as defined below) under the Indenture
that the parties hereto enter into this Agreement (as defined below);

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                            Definitions

 

(a)                                 Certain Definitions.  Unless otherwise
defined herein, terms that are defined in the UCC are used herein as so
defined.  As used in this Agreement, the following terms have the meanings
specified below:

 

“AA USA” has the meaning set forth in the preamble.

 

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among (i) the Credit
Facility Agent, (ii) any or all of the Grantors, and (iii) the relevant
financial institution depository or securities intermediary.

 

“Accounts” means “accounts,” as such term is defined in the UCC.

 

“Additional Secured Debt” has the meaning set forth in Section 8.17.

 

--------------------------------------------------------------------------------


 

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

 

“Administrative Agent” has the meaning set forth in the preamble.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control,” as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this definition, the terms “controlling,” “controlled
by” and “under common control with” have correlative meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Authorized Priority Lien Representative” means, at any time, with respect to
any Common Collateral, the Collateral Agent, or if the Notes are no longer
outstanding or as otherwise permitted under the Indenture Documents, the
Priority Lien Representative acting as collateral agent (or any equivalent
capacity under the applicable Collateral Documents) for the Series of Priority
Lien Debt that has the greatest principal amount of Priority Lien Debt
outstanding at such time.

 

“Authorized Subordinated Lien Representative” means, at any time, with respect
to any Common Collateral, the Subordinated Lien Representative acting as
collateral agent (or any equivalent capacity under the applicable Collateral
Documents) for the Series of Subordinated Lien Debt  that has the greatest
principal amount of Subordinated Lien Debt outstanding at such time.

 

“Bankruptcy Law” means Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

 

“Borrowing Base” means the sum of (a) 80% of the face amount of all accounts
receivable owned by Holdings and its Restricted Subsidiaries (as defined in the
Indenture as in effect on the date hereof) as of the end of the most recent
fiscal month for which consolidated financial statements are available and
(b) 50% of the book value of inventory owned by Holdings and its Restricted
Subsidiaries as of the end of the most recent fiscal month for which
consolidated financial statements are available.  Notwithstanding the foregoing,
the Borrowing Base shall be adjusted to give pro forma effect to any
acquisitions or Asset Sales (as defined in the Indenture as in effect on the
date hereof) by Holdings and/or any Restricted Subsidiary since the end of the
most recent fiscal month for which consolidated financial statements are
available as if such acquisition or Asset Sale had occurred on the last day of
the end of the most recent fiscal month, with such adjustment to be effective
upon consummation of any such acquisition or Asset Sale.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in New York, New York are required or authorized by law or
other governmental action to close.

 

“Capital Stock” means:

 

(1)                                 with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of Common Stock (as defined in the Indenture as in effect on the date
hereof) and Preferred Stock (as defined in the Indenture as in effect on the
date hereof) of such Person;

 

2

--------------------------------------------------------------------------------


 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests;

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock; and

 

(5)                                 any warrants, rights or options to purchase
any of the instruments or interests referred to in clause (1), (2), (3) or
(4) above.

 

“Cash Management Obligations” means, with respect to any Person, all obligations
(including fees, expenses and overdrafts and related liabilities) of such Person
to any other Person that arise from credit cards, stored value cards, credit
card processing services, merchant card services, debit cards, purchase cards
(including so called “procurement cards” or “P-cards”), treasury, depositary or
cash management services, including in connection with any automated clearing
house transfers of funds, or any similar transactions.

 

“Class” means (a) in the case of Priority Lien Obligations, every Series of
Priority Lien Debt and all other Priority Lien Obligations, taken together,
(b) in the case of Credit Facility Claims, the Indebtedness under the Credit
Facility Documents and all other Credit Facility Claims, taken together, and
(c) in the case of Subordinated Lien Obligations, every Series of Subordinated
Lien Debt and all other Subordinated Lien Obligations, taken together.

 

“Collateral Agent” has the meaning set forth in the preamble.

 

“Collateral Documents” means each Credit Facility Collateral Document, each
Indenture Collateral Document and each Subordinated Lien Collateral Document, in
each case, as amended, modified, renewed, restated or replaced, in whole or in
part, from time to time, in accordance with its terms and this Agreement.

 

“Common Collateral” means all of the assets of any Grantor, whether now owned or
hereafter existing and whether real, personal or mixed, with respect to which a
Lien is granted or held as security for both the Credit Facility Claims and the
Indenture Obligations and including, without limitation, all proceeds and
products thereof (but shall exclude any assets in which the Secured Debt
Representatives’ Liens have been released).

 

“Credit Agreement” means the Credit Agreement dated as of April 4, 2013, by and
among AA USA, the other Grantors from time to time party thereto, the Credit
Facility Agent and lenders from time to time party thereto, (together with their
successors and assigns, the “Lenders”), together with the related documents
thereto (including, without limitation, any guarantee agreements and security
documents), in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced in whole
or in part from time to time, including pursuant to one or more credit
agreements, loan agreements, note agreements, promissory notes, indentures or
any other agreements or instruments evidencing or governing the terms of any
Revolving Substitute Facility.

 

3

--------------------------------------------------------------------------------


 

“Credit Facility Agent” means the Administrative Agent, and, from and after the
date of execution and delivery of a Revolving Substitute Facility, the agent,
collateral agent, trustee or other representative of the lenders or holders of
the Indebtedness and other Obligations evidenced thereunder or governed thereby,
in each case, together with its successors in such capacity.

 

“Credit Facility Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the Credit Facility
Collateral Documents.

 

“Credit Facility Claims” means (a) all Indebtedness incurred pursuant to the
Credit Agreement (including letters of credit and bankers’ acceptances, with
letters of credit and bankers’ acceptances being deemed to have a principal
amount equal to the face amount thereof), (b) the Credit Facility Cash
Management Obligations and the Credit Facility Hedging Obligations, and (c) all
other Obligations of the Grantors under the documents relating to Indebtedness
described in clauses (a) and (b) above.

 

“Credit Facility Collateral Documents” means the Security Documents (as defined
in the Credit Agreement) and each other agreement, document or instrument
pursuant to which a Lien is granted securing any Credit Facility Claims or under
which rights or remedies with respect to such Liens are governed (including any
such agreements, documents or instruments associated with any Revolving
Substitute Facility), in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and this Agreement.

 

“Credit Facility Documents” means the Credit Agreement, each Credit Facility
Collateral Document, each other “Loan Document” as defined in the Credit
Agreement, and each of the other agreements, documents and instruments
(including each agreement, document or instrument providing for or evidencing a
Credit Facility Hedging Obligation or Credit Facility Cash Management
Obligation) providing for or evidencing any Obligation under the Credit
Agreement or any other Credit Facility Claim, and any other related document or
instrument executed or delivered pursuant to any Credit Facility Document at any
time or otherwise evidencing any Credit Facility Claims, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and this Agreement.

 

“Credit Facility Hedging Obligations” means any Interest Swap Obligations or
Currency Agreements that are secured by any Common Collateral under the Credit
Facility Collateral Documents pursuant to Liens not prohibited hereunder.

 

“Credit Facility Lenders” means the Persons holding Credit Facility Claims,
including the Credit Facility Agent.

 

“Credit Facility Liens” means all Liens that secure Credit Facility Claims
(including Liens on the Common Collateral under the Collateral Documents
associated with any Revolving Substitute Facility).

 

“Credit Facility Priority Collateral” means (a) upon and after the Discharge of
Priority Lien Obligations, all of the assets of any Grantor, whether now owned
or hereafter existing and whether real, personal or mixed, as set forth in the
Credit Facility Collateral Documents, and (b) prior to the Discharge of Priority
Lien Obligations, all of the assets of any Grantor, whether now owned or
hereafter existing and whether real, personal or mixed, consisting of:

 

(i)                                     Accounts,

 

(ii)                                  Inventory,

 

4

--------------------------------------------------------------------------------


 

(iii)                               cash,

 

(iv)                              deposit accounts and all cash, checks and
other instruments on deposit therein or credited thereto,

 

(v)                                 securities accounts and all Investment
Property,

 

(vi)                              tax refunds,

 

(vii)                           intercompany notes and obligations,

 

(viii)                        proceeds of business interruption insurance,

 

(ix)                              royalties and contract and license rights,

 

(x)                                 instruments, documents, chattel paper
(whether tangible or electronic), drafts and acceptances, payment intangibles
and all supporting obligations and General Intangibles to the extent they arise
out of or relate to the foregoing in clauses (i) through (ix), and

 

(xi)                              books, records and the proceeds of the
foregoing (including insurance proceeds of the foregoing).

 

Notwithstanding anything to the contrary herein, prior to the Discharge of
Priority Lien Obligations, the following shall not constitute Credit Facility
Priority Collateral: (w) any Intellectual Property of any Grantor, and General
Intangibles necessary for the operation of the equipment, machinery and motor
vehicles, including warranties and operational manuals and similar items,
(x) any Capital Stock of any direct or indirect Subsidiary of Holdings, (y) any
General Intangibles relating to any of the foregoing, and (z) the identifiable
proceeds of each of the foregoing.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect Holdings
or any Restricted Subsidiary against fluctuations in currency values.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge of Credit Facility Claims” means the termination or expiration of all
commitments to extend credit that would constitute Credit Facility Claims and
the payment in full in cash of (a) the principal of and interest (including
interest accruing on or after the commencement of an Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such proceeding)
and fees and premiums, if any, on all Indebtedness (including, without
limitation, Credit Facility Hedging Obligations and Credit Facility Cash
Management Obligations) outstanding under the Credit Facility Documents or, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
(in an amount of no more than 105% of the undrawn and drawn and unreimbursed
amount thereof) or backstop letters of credit in respect thereof in compliance
with the Credit Facility Documents, in each case after or concurrently with
termination of all commitments to extend credit thereunder, and (b) any other
Credit Facility Claims that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid; provided that the
Discharge of Credit Facility Claims shall not be deemed to have occurred in
connection with a Replacement as contemplated by Section 8.18.

 

“Discharge of Priority Lien Obligations” means the earliest to occur of: (a) the
payment in full in cash of (i) the principal of and interest (including interest
accruing on or after the commencement of an

 

5

--------------------------------------------------------------------------------


 

Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such proceeding) and premium, if any, on all Indebtedness outstanding
under the Priority Lien Documents, and (ii) any other Priority Lien  Obligations
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid; (b) Holdings’ exercise of its legal
defeasance option or covenant defeasance option with respect to all Priority
Lien Debt as described in and in accordance with the applicable Priority Lien
Documents; and (c) the satisfaction and discharge of all Priority Lien Documents
in accordance with the applicable Priority Lien Documents.

 

“Excess Credit Facility Claims” means the aggregate principal amount of the
Indebtedness (excluding Credit Facility Hedging Obligations and Credit Facility
Cash Management Obligations under the Credit Agreement or other Credit Facility
Documents) in respect of Credit Facility Claims in excess of the Maximum Credit
Facility Principal Amount.

 

“Excess Indenture Obligations” means the aggregate principal amount of
Indebtedness (and any interest thereon) in respect of Indenture Obligations in
excess of the sum of (i) $206,000,000, (ii) any additional Notes issued in
satisfaction of any obligations to pay additional interest under the Indenture
and (iii) the principal amount of the Additional Notes (as defined in the
Indenture as in effect on the date hereof) permitted to be incurred under the
Credit Agreement.

 

“Excluded Assets” means:

 

(1)                                 vehicles and other property covered by
certificates of title or ownership to the extent that a security interest
therein cannot be perfected solely by filing a UCC-1 financing statement in the
jurisdiction of organization of the owner thereof;

 

(2)                                 owned real property having a Fair Market
Value less than $2.5 million and leasehold interests in real property with
respect to which any Grantor is a tenant or subtenant;

 

(3)                                 any asset or property right of any nature if
the grant of such security interest shall constitute or result in (A) the
abandonment, invalidation or unenforceability of such asset or property right or
the loss of use of such asset or property right or (B) a breach, termination or
default under any lease, license, contract or agreement, other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity, to which any Grantor is party;

 

(4)                                 any asset or property right of any nature to
the extent that any applicable law or regulation prohibits the creation of a
security interest thereon (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity);

 

(5)                                 the voting Capital Stock of any Foreign
Subsidiary in excess of 65% of all of the outstanding voting Capital Stock of
such Foreign Subsidiary;

 

(6)                                 property and assets owned by any Grantor
that are the subject of Permitted Liens described in clause (6), (7) or (13) of
the definition thereof in the Indenture as in effect on the date hereof for so
long as such Permitted Liens are in effect and the Indebtedness secured thereby
otherwise prohibits any other Liens thereon;

 

6

--------------------------------------------------------------------------------


 

(7)                                 (i) deposit and securities accounts the
balance of which consists exclusively of (a) withheld income taxes and federal,
state or local employment taxes in such amounts as are required to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of any Grantor, and (b) amounts
required to be paid over to an employee benefit plan pursuant to United States
Department of Labor Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of any Grantor, (ii) all segregated deposit accounts constituting (and
the balance of which consists solely of funds set aside in connection with) tax
accounts and trust accounts, (iii) deposit accounts or securities accounts
specially and exclusively used in the ordinary course of business for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Grantor’s salaried employees, which accounts are funded only in the
ordinary course of business and not in excess of any amounts necessary to
fulfill payroll obligations that are then currently owing, (iv) pension fund
accounts and 401(k) accounts, (v) local depository accounts and securities
accounts so long as such accounts are for transfer to, and are subject to
regular automated sweeps to, a concentration account, and (vi) deposit accounts,
securities accounts and commodities accounts having a balance of less than
$2,500,000 at any time in the aggregate for all such accounts;

 

(8)                                 any Capital Stock and other securities of
any Subsidiary of any Grantor to the extent that the pledge of such Capital
Stock or other securities to secure the Credit Facility Claims and the Indenture
Obligations would cause such Subsidiary to be required to file separate
financial statements with the U.S. Securities and Exchange Commission pursuant
to Rule 3-16 of Regulation S-X;

 

(9)                                 any intent-to-use trademark applications
filed in the United States Patent and Trademark Office to the extent that, and
solely during the period in which the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable law; provided that, upon submission and acceptance
by the United States Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), such
intent-to-use trademark application shall cease to be considered an Excluded
Asset;

 

(10)                          any commercial tort claims, whether now owned or
hereafter acquired, if the amount of all such commercial tort claims do not
exceed $2,500,000 in the aggregate;

 

(11)                          Capital Stock of any Unrestricted Subsidiary (as
defined in the Indenture as in effect on the date hereof); and

 

(12)                          Capital Stock of any Person (other than a
Restricted Subsidiary), to the extent, and for so long as, such pledge is not
permitted or is restricted by the terms of such Person’s organizational or joint
venture documents or other agreements with holders of such Capital Stock;

 

provided that, notwithstanding anything to the contrary in the immediately
preceding sentence, no asset described in clause (1) through (7) or (9) through
(12) above shall constitute an “Excluded Asset” if such asset is subject to a
Lien in favor of the Credit Facility Agent.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors (as defined in the Indenture as in
effect on the date hereof) of Holdings acting in good faith and shall be
evidenced by a Board Resolution (as defined

 

7

--------------------------------------------------------------------------------


 

in the Indenture as in effect on the date hereof) of the Board of Directors of
Holdings delivered to the Collateral Agent and Credit Facility Agent; provided
that, with respect to any price less than $7,500,000 million only the good faith
determination by Holdings’ senior management shall be required.

 

“Foreign Subsidiary” means, with respect to any Person, (a) any Subsidiary of
such Person that is organized under the laws of any jurisdiction other than the
United States of America, any state thereof or the District of Columbia and any
Subsidiary of such Subsidiary and (b) any Subsidiary of such Person
substantially all the assets of which are “Controlled Foreign Corporations” as
defined in Section 957 of the Internal Revenue Code.

 

“General Intangibles” means, as to each Grantor, all of such Grantor’s “general
intangibles,” as such term is defined in the UCC, whether now owned or hereafter
acquired.

 

“Grantors” means Holdings, AA USA and each other Subsidiary of Holdings that
either guarantees or is a borrower with respect to any Credit Facility Claims or
Indenture Obligations.

 

“Holdings” has the meaning set forth in the preamble.

 

“Indebtedness” means with respect to any Person, without duplication:

 

(1)                                 the principal amount of indebtedness of such
Person for borrowed money;

 

(2)                                 the principal amount of indebtedness of such
Person evidenced by bonds, debentures, notes or other similar instruments;

 

(3)                                 all Capitalized Lease Obligations and
Attributable Debt (each as defined in the Indenture as in effect on the date
hereof) of such Person;

 

(4)                                 all Obligations of such Person issued or
assumed as the deferred purchase price of property, all conditional sale
obligations and all Obligations under any title retention agreement (but
excluding trade accounts payable and other accrued liabilities arising in the
ordinary course of business that are not overdue by 90 days or more or are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and any deferred purchase price represented by earn outs);

 

(5)                                 all Obligations for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction, whether or not then due (other than obligations with respect to
letters of credit securing obligations (other than obligations described in
clauses (1) through (3) above) entered into in the ordinary course of business
of such Person to the extent such letters of credit are not drawn upon or, if
and to the extent drawn upon, such drawing is reimbursed no later than the tenth
Business Day following receipt by such Person of a demand for reimbursement
following payment on the letter of credit);

 

(6)                                 guarantees and other contingent obligations
in respect of Indebtedness referred to in clauses (1) through (5) above and
clause (8) below;

 

(7)                                 all Obligations of any other Person of the
type referred to in clauses (1) through (6) which are secured by any Lien on any
property or asset of such Person, the amount of any such Obligation being deemed
to be the lesser of the Fair Market

 

8

--------------------------------------------------------------------------------


 

Value of the property or asset securing such Obligation or the amount of such
Obligation;

 

(8)                                 all Interest Swap Obligations and all
Obligations under Currency Agreements of such Person; and

 

(9)                                 all Disqualified Capital Stock (as defined
in the Indenture as in effect on the date hereof) issued by such Person with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Indenture, and if such price
is based upon, or measured by, the Fair Market Value of such Disqualified
Capital Stock, such Fair Market Value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

 

“Indenture” means the Indenture dated as of April 4, 2013, by and among
Holdings, the other Grantors party thereto, the Trustee and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

“Indenture Collateral Documents” means the Indenture Security Agreement, the
Intellectual Property Security Agreement, the Indenture Pledge Agreement, the
Indenture Mortgages and any other agreement, document or instrument pursuant to
which a Lien is granted by any Grantor to secure any Indenture Obligations or
under which rights or remedies with respect to any such Lien are governed, in
each case, as amended, modified, renewed, restated or replaced, in whole or in
part, from time to time, in accordance with its terms and this Agreement.

 

“Indenture Documents” means (a) the Indenture, the Notes, the Indenture
Collateral Documents and each of the other agreements, documents or instruments
evidencing or governing any Indenture Obligations, and (b) any other related
documents or instruments executed and delivered pursuant to any Indenture
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

 

“Indenture Holders” means the Persons holding Indenture Obligations, including
the Noteholders, the Trustee and the Collateral Agent.

 

“Indenture Mortgages” means a collective reference to each mortgage, deed of
trust, deed to secure debt and any other agreement, document or instrument under
which any Lien on real property owned by any Grantor is granted to secure any
Indenture Obligations or under which rights or remedies with respect to any such
Liens are governed.

 

“Indenture Obligations” means all Obligations in respect of the Notes or arising
under the Indenture Documents. Indenture Obligations shall include all interest
accrued (or which would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant
Indenture Document whether or not the claim for such interest is allowed as a
claim in such Insolvency or Liquidation Proceeding.

 

9

--------------------------------------------------------------------------------


 

“Indenture Pledge Agreement” means the Ownership Interest and Intercompany Note
Pledge and Security Agreement dated as of April 4, 2012, by and among the
Grantors and the Collateral Agent, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time in accordance with its terms
and this Agreement.

 

“Indenture Priority Collateral” means all of the assets of any Grantor, whether
now owned or hereafter existing and whether real, personal or mixed, (other than
any Excluded Assets or the Credit Facility Priority Collateral).

 

“Indenture Security Agreement” means the Security Agreement dated as of April 4,
2013, among Holdings, the other Grantors and the Collateral Agent, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time
in accordance with its terms and  this Agreement.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of their
respective assets, (c) any liquidation, dissolution, reorganization or winding
up of any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor, in each case to
the extent constituting an event of default under any Secured Debt Document.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, patents, patent applications, copyrights, licenses,
trademarks, trade names, trade secrets, mask work, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of April 4, 2012, by the Grantors in favor of the
Collateral Agent, as amended, modified, renewed, restated or replaced, in whole
or in part, from time to time in accordance with its terms and this Agreement.

 

“Intercreditor Joinder” means with respect to the provisions of this Agreement
relating to any Additional Secured Debt or a Revolving Substitute Facility, an
agreement substantially in the form of Exhibit B.

 

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Inventory” means, as to each Grantor, all of such Grantor’s “inventory,” as
such term is defined in the UCC, whether now owned or hereafter acquired.

 

“Investment Property” means, as to each Grantor, all of such Grantor’s
“investment property,” as such term is defined in the UCC, whether now owned or
hereafter acquired.

 

10

--------------------------------------------------------------------------------


 

“Landlord Waivers” means any or all, as the context may require, of the landlord
waivers granted as of the date hereof or hereafter to the Collateral Agent or
the Credit Facility Agent in connection with the leasehold interests in real
property with respect to which any Grantor is a tenant or subtenant.

 

“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Maximum Credit Facility Principal Amount” means the sum of (A) the greater of
(x) $50.0 million and (y) 48% of the Borrowing Base as of the date of such
incurrence of Indebtedness plus (B) the amount of additional Indebtedness
incurred pursuant to the Credit Agreement, the proceeds of which are used solely
to redeem, repurchase, tender for or otherwise retire for value Notes, including
the payment of accrued interest, premiums and fees with respect thereto.

 

“Noteholders” means the Persons holding Notes from time to time.

 

“Notes” means (a) the 13.0% Senior Secured Notes due 2020 issued by Holdings and
(b) any notes issued in exchange or replacement therefor pursuant to the
Indenture.

 

“Obligations” means any and all (a) obligations with respect to the payment of
any principal of or interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for post-filing interest is allowed in such proceeding) or premium on any
Indebtedness under any of the Credit Facility Documents or any of the Indenture
Documents or any other Secured Debt Documents, as applicable, including any
reimbursement obligation in respect of any letter of credit, (b) obligations
with respect to the payment of any fees, indemnification obligations, damages,
expense reimbursement obligations or other liabilities payable under the
documentation governing any such Indebtedness (including any fees and expenses
arising or accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed in such proceeding), (c) any
obligation to post cash collateral in respect of letters of credit and any other
obligations under the Secured Debt Documents, or (d) any Cash Management
Obligations or Interest Swap Obligations under the Credit Facility Documents.

 

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

 

“Pledged Collateral” means any Common Collateral the possession or control of
which is necessary to perfect or enhance the priority of a Lien thereon under
the Uniform Commercial Code.

 

“Priority Liens” means all Liens that secure Priority Lien Obligations.

 

“Priority Lien Collateral Documents” means the Indenture Collateral Documents
and all security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by any Grantor
pursuant to which a Lien is granted securing any Priority Lien Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case, as amended, modified, renewed, restated or replaced, in whole or in part,
from time to  time, in accordance with its terms and this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Priority Lien Debt” means (x) all Obligations of the Grantors under the
Indenture Documents and (y) any additional notes or other Indebtedness that was
permitted to be incurred and secured with the priority and ranking applicable to
Priority Liens hereunder under each applicable Secured Debt Document and that is
secured by a Priority Lien held by a Priority Lien Representative; provided that
in the case of any additional notes or other Indebtedness referred to in clause
(y) of this definition:  (i) on or before the date on which such Indebtedness is
incurred by any Grantor, such Indebtedness is designated by AA USA as “Priority
Lien Debt” for the purposes of the Secured Debt Documents and this Agreement in
an Additional Secured Debt Designation executed and delivered in accordance with
Section 8.17 hereof, (ii) the Priority Lien Representative for such Indebtedness
(other than any additional notes issued under the Indenture Documents) executes
and delivers an Intercreditor Joinder in accordance with Section 8.17 and
(iii) all other requirements set forth in Section 8.17 have been complied with.

 

“Priority Lien Documents” means the Indenture Documents and the indenture,
credit agreement or other agreement governing each other Series of Priority Lien
Debt and the Priority Lien Collateral Documents, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and this Agreement.

 

“Priority Lien Obligations” means Priority Lien Debt and all other Obligations
in respect thereof.

 

“Priority Lien Representative” means (a) in the case of the Notes, the
Collateral Agent or (b) in the case of any other Series of Priority Lien Debt,
the trustee, agent or representative of the holders of such Series of Priority
Lien Debt who maintains the transfer register for such Series of Priority Lien
Debt and (i) is appointed as a Priority Lien Representative (for purposes
related to the administration of the Collateral Documents) pursuant to the
indenture, credit agreement or other agreement governing such Series of Priority
Lien Debt, together with its successors in such capacity, and (ii) has executed
an Intercreditor Joinder.

 

“Priority Lien Secured Parties” means the holders of  Priority Lien Obligations
and each Priority Lien Representative.

 

“Replaces” means in respect of any agreement with reference to the Credit
Agreement or the Credit Facility Claims or any Revolving Substitute Facility,
that such agreement, refunds, refinances or replaces the Credit Agreement or
such Revolving Substitute Facility in whole (in a transaction that is in
compliance with Section 8.18) and that all commitments thereunder are
terminated.  “Replace”, “Replaced” and “Replacement” shall have correlative
meanings.

 

“Required Subordinated Lien Debtholders” means, at any time, the holders of the
Series of Subordinated Lien Debt that has the greatest principal amount of
Subordinated Lien Debt outstanding at such time that are permitted under the
Subordinated Lien Documents relating to such Series to authorize the taking of
actions under this Agreement.

 

“Revolving Substitute Facility” means any facility with respect to which the
requirements contained in Section 8.18 have been satisfied and that Replaces the
Credit Agreement then in existence. For the avoidance of doubt, no Revolving
Substitute Facility shall be required to be a revolving loan facility and may be
a facility evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any Credit Facility Lien securing such Revolving Substitute
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

 

“Secured Debt” means Indebtedness of the Grantors under the Credit Facility
Documents, the Priority Lien Documents and any Subordinated Lien Documents.

 

12

--------------------------------------------------------------------------------


 

“Secured Debt Documents” means the Credit Facility Documents, the Priority Lien
Documents and the Subordinated Lien Documents.

 

“Secured Debt Representative” means each of the Credit Facility Agent, each
Priority Lien Representative and each Subordinated Lien Representative (and
“Secured Debt Representatives” means all of them).

 

“Secured Obligations” means Credit Facility Claims, the Priority Lien
Obligations and the Subordinated Lien Obligations.

 

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

 

“Series of Priority Lien Debt” means, severally, the Notes and any additional
notes issued under the Indenture and each other issue or series of Priority Lien
Debt for which a single transfer register is maintained or otherwise
constituting an incurrence of Indebtedness in a single transaction.

 

“Series of Secured Debt” means, severally, any Indebtedness under any Credit
Facility Documents, each Series of Priority Lien Debt and each Series of
Subordinated Lien Debt.

 

“Series of Subordinated Lien Debt” means, severally, each issue or series of
Subordinated Lien Debt for which a single transfer register is maintained or
otherwise constituting an incurrence of Indebtedness in a single transaction.

 

“Subordinated Lien” means any Lien of a Subordinated Lien Representative or any
other of the Subordinated Lien Secured Parties, at any time, upon any property
of any Grantor that secures or purports to secure  the Subordinated Lien
Obligations.

 

“Subordinated Lien Collateral Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by any Grantor pursuant to which a Lien is granted
securing or purporting to secure any Subordinated Lien Obligations or under
which rights or remedies with respect to such Liens are governed, in each case,
as amended, modified, renewed, restated or replaced, in whole or in part, from
time to time, in accordance with its terms and this Agreement.

 

“Subordinated Lien Debt” means any Indebtedness of any Grantor that is secured
on a subordinated basis to the Priority Lien Debt and the Credit Facility Claims
by a Subordinated Lien that was permitted to be incurred and so secured under
each applicable Secured Debt Document and with respect to which the requirements
of Section 8.17 have been satisfied.

 

“Subordinated Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Series of Subordinated Lien Debt and
the security documents and other agreements related thereto, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and this Agreement.

 

“Subordinated Lien Obligations” means Subordinated Lien Debt and all other
Obligations in respect thereof.

 

“Subordinated Lien Representative” means the trustee, agent or representative
for any Series of Subordinated Lien Debt who maintains the transfer register for
such Subordinated Lien Debt and (i) is appointed as a Subordinated Lien
Representative (for purposes related to the administration of the

 

13

--------------------------------------------------------------------------------


 

Collateral Documents) pursuant to the indenture, credit agreement or other
agreement governing such Subordinated Lien Debt, together with its successors in
such capacity, and (ii) has executed an Intercreditor Joinder.

 

“Subordinated Lien Secured Parties” means the holders of Subordinated Lien
Obligations and each Subordinated Lien Representative.

 

“Subsidiary” with respect to any Person, means:

 

(1)                                 any corporation of which the outstanding
Capital Stock having at least a majority of the votes entitled to be cast in the
election of directors under ordinary circumstances shall at the time be owned,
directly or indirectly, by such Person; or

 

(2)                                 any other Person of which at least a
majority of the voting interest under ordinary circumstances is at the time,
directly or indirectly, owned by such Person.

 

“Trustee” has the meaning set forth in the preamble.

 

“Uniform Commercial Code” and “UCC” mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

(b)                                 Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “from” shall be construed to have the same
meaning as “from and including”.  Each of the words “to” and “until” shall be
construed to have the same meaning as “to but excluding”.  The word “through”
shall be construed to have the same meaning as “to and including”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) any reference herein to any Grantor shall be construed to include such
Grantor as debtor and debtor-in-possession and any receiver or trustee for any
Grantor, as the case may be, in any Insolvency or Liquidation Proceeding,
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (v) all references herein to Sections shall be
construed to refer to Sections of this Agreement, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(c)                                  Headings.  The section titles contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Agreement.

 

SECTION 2.                            Lien Priorities

 

2.1                               Subordination

 

(a)                                 Notwithstanding (i) the date, manner or
order of grant, attachment or perfection of any Liens (including the time of
filing or recording of financing statements, mortgages or other documents filed
or recorded to perfect any Liens or the time of taking possession or control
over any

 

14

--------------------------------------------------------------------------------


 

Collateral) granted to any of the Priority Lien Secured Parties or the
Subordinated Lien Secured Parties on the Credit Facility Priority Collateral or
of any Liens granted to the Credit Facility Agent or the Credit Facility Lenders
on the Credit Facility Priority Collateral, (ii) any provision of the UCC or any
other applicable law or the Priority Lien Documents, the Subordinated Lien
Documents or the Credit Facility Documents or any other circumstance whatsoever
and (iii) any rules for determining priority under any law governing relative
priorities of Liens, each of the Secured Debt Representatives, on behalf of
itself and the Secured Parties it represents, hereby agrees that, so long as the
Discharge of Credit Facility Claims has not occurred: (a) any Lien on the Credit
Facility Priority Collateral now or hereafter held by or on behalf of the Credit
Facility Agent or any Credit Facility Lenders or any agent or trustee therefor
securing any Credit Facility Claims, shall be senior in all respects and prior
to any Lien thereon that secures any of the Priority Lien Obligations (except
for Excess Credit Facility Claims) and any of the Subordinated Lien Obligations;
and (b) any Lien on such Credit Facility Priority Collateral now or hereafter
held by or on behalf of the Priority Lien Secured Parties, the Subordinated Lien
Secured Parties or any agent or trustee therefor securing any Priority Lien
Obligations or Subordinated Lien Obligations, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinated in all respects to all Liens thereon that secure any
Credit Facility Claims (except for Excess Credit Facility Claims).

 

(b)                                 Notwithstanding (i) the date, manner or
order of grant, attachment or perfection of any Liens (including the time of
filing or recording of financing statements, mortgages or other documents filed
or recorded to perfect any Liens or the time of taking possession or control
over any Collateral) granted to the Credit Facility Agent or the Credit Facility
Lenders or any of the Subordinated Lien Secured Parties on the Indenture
Priority Collateral or of any Liens granted to any of the Priority Lien Secured
Parties on the Indenture Priority Collateral, (ii) any provision of the UCC or
any other applicable law or the Credit Facility Documents, the Priority Lien
Documents or the Subordinated Lien Documents or any other circumstance
whatsoever and (iii) any rules for determining priority under any law governing
relative priorities of Liens, each of the Secured Debt Representatives, on
behalf of itself and the Secured Parties it represents, hereby agrees that, so
long as the Discharge of Priority Lien Obligations has not occurred: (a) any
Lien on the Indenture Priority Collateral now or hereafter held by or on behalf
of any of the Priority Lien Secured Parties or any agent or trustee therefor
securing any Priority Lien Obligations, shall be senior in all respects and
prior to any Lien thereon that secures any of the Credit Facility Claims (except
for Excess Indenture Obligations) and any of the Subordinated Lien Obligations;
and (b) any Lien on such Indenture Priority Collateral now or hereafter held by
or on behalf of the Credit Facility Agent or any Credit Facility Lenders, the
Subordinated Lien Secured Parties or any agent or trustee therefor securing any
Credit Facility Claims or Subordinated Lien Obligations, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinated in all respects to all Liens thereon that
secure any Priority Lien Obligations (except for Excess Indenture Obligations).

 

(c)                                  Notwithstanding (i) the date, manner or
order of grant, attachment or perfection of any Liens (including the time of
filing or recording of financing statements, mortgages or other documents filed
or recorded to perfect any Liens or the time of taking possession or control
over any Collateral) granted to any of the Subordinated Lien Secured Parties on
the Indenture Priority Collateral or of any Liens granted to the Credit Facility
Agent or the Credit Facility Lenders on the Indenture Priority Collateral,
(ii) any provision of the UCC or any other applicable law,  the Subordinated
Lien Documents or the Credit Facility Documents or any other circumstance
whatsoever and (iii) any rules for determining priority under any law governing
relative priorities of Liens, each of the Secured Debt Representatives, on
behalf of itself and the Secured Parties it represents, hereby agrees that, so
long as the Discharge of Credit Facility Claims has not occurred: (a) any Lien
on the Indenture Priority Collateral now or hereafter held by or on behalf of
the Credit Facility Agent or any Credit Facility Lenders or any agent or trustee
therefor securing any Credit Facility Claims, shall be senior in all respects
and prior to any Lien thereon that

 

15

--------------------------------------------------------------------------------


 

secures any of the Subordinated Lien Obligations; and (b) any Lien on such
Indenture Priority Collateral now or hereafter held by or on behalf of the
Subordinated Lien Secured Parties or any agent or trustee therefor securing any
Subordinated Lien Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens thereon that secure any Credit Facility
Claims.

 

(d)                                 As between and among the Secured Parties,
the terms of this Agreement, including the priorities set forth above, shall
govern even if part or all of the Credit Facility Claims, Priority Lien
Obligations or Subordinated Lien Obligations or any Liens securing payment and
performance thereof are not perfected or are subordinated, avoided, disallowed,
set aside or otherwise invalidated in any judicial proceeding or otherwise.

 

2.2                               Prohibition on Contesting Liens

 

Each Secured Debt Representative, on behalf of itself and the Secured Parties it
represents, agrees that it shall not and hereby waives any right to contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity, perfection or
enforceability of a Lien held by or on behalf of any of the Credit Facility
Lenders in the Common Collateral, by or on behalf of any of the Priority Lien
Secured Parties in the Common Collateral, or by or on behalf of any of the
Subordinated Lien Secured Parties in the Common Collateral, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of: (a) the Credit Facility Agent or any Credit Facility Lender to
enforce this Agreement, including the priority of the Liens on Credit Facility
Priority Collateral securing the Credit Facility Claims as provided in
Section 2.1(a); or (b) the Authorized Priority Lien Representative to enforce
this Agreement, including the priority of the Liens on Indenture Priority
Collateral securing the Priority Lien Obligations as provided in Section 2.1(b).

 

2.3                               No New Liens

 

(a)                                 The Credit Facility Agent, on behalf of
itself and the Credit Facility Lenders, agrees that, so long as the Discharge of
Priority Lien Obligations has not occurred, it shall not obtain a Lien on any
asset or property of any Grantor (other than such Liens granted as of the date
hereof) unless each of the Priority Lien Representatives concurrently obtains a
Lien thereon or waives its rights under this sentence, provided, however, that
the refusal of a Priority Lien Representative to accept a Lien on any property
of any Grantor shall not prohibit the taking of a Lien by the Credit Facility
Agent.

 

(b)                                 Each Priority Lien Representative, on behalf
of itself and the Secured Parties it represents, agrees that, so long as the
Discharge of Credit Facility Claims has not occurred, it shall not obtain a Lien
on any asset or property of any Grantor (other than such Liens granted as of the
date hereof) unless the Credit Facility Agent concurrently obtains a Lien
thereon or waives its rights under this sentence, provided, however, that the
refusal of the Credit Facility Agent to accept a Lien on any property of any
Grantor shall not prohibit the taking of a Lien by the Priority Lien
Representatives.

 

(c)                                  If any Priority Lien Representative or
Subordinated Lien Representative, on behalf of itself and the Secured Parties it
represents, shall acquire any Lien on any property of any Grantor or any of its
Subsidiaries securing any Priority Lien Obligations or Subordinated Lien
Obligations, as applicable, which property is not also subject to the Lien of
the Credit Facility Agent and such property would otherwise be Credit Facility
Priority Collateral, then such Priority Lien Representative or Subordinated Lien
Representative, as the case may be, shall, without the need for any further
consent of any other Person (x) hold and be deemed to have held such Lien and
security interest on such property for the benefit of the Credit Facility Agent,
on behalf of itself and the Credit Facility

 

16

--------------------------------------------------------------------------------


 

Lenders, with respect to the Credit Facility Priority Collateral as security for
the Credit Facility Claims, or (y) if directed by the Credit Facility Agent,
release such Lien.  If the Credit Facility Agent or any Subordinated Lien
Representative, on behalf of itself and the Secured Parties it represents, shall
acquire any Lien on any property of any Grantor or any of its Subsidiaries
securing any Credit Facility Claims or Subordinated Lien Obligations, as
applicable, which property is not also subject to the Lien of each of the
Priority Lien Representatives, on behalf of itself and the Secured Parties it
represents, and such property would otherwise be Indenture Priority Collateral,
then the Credit Facility Agent or Subordinated Lien Representative, as the case
may be, shall, without the need for any further consent of any other Person
(x) hold and be deemed to have held such Lien and security interest on such
property for the benefit of the Priority Lien Representatives, on behalf of
itself and the Secured Parties they represent, with respect to the Indenture
Priority Collateral as security for the Priority Lien Obligations, or (y) if
directed by the Authorized Priority Lien Representative, release such Lien.  To
the extent any additional Liens are granted on any asset or property pursuant to
this Section 2.3, the priority of such additional Liens shall be determined in
accordance with Section 2.1.  To the extent the provisions in Section 2.3 are
not complied with for any reason, without limiting any other right or remedy
available to the Secured Debt Representatives, as applicable, each of the
Secured Debt Representatives, on behalf of itself and the Secured Parties it
represents, agree that any amounts received by or distributed to any of the
Secured Parties pursuant to or as a result of any Lien granted in contravention
of this Section 2.3 shall be subject to Section 4.1.

 

(d)                                 The parties to this Agreement agree that the
payment and satisfaction of all of the Secured Obligations within each
Class will be secured equally and ratably by the Liens established in favor of
the applicable Secured Debt Representative for the benefit of the Secured
Parties belonging to such Class, notwithstanding the time of incurrence of any
Secured Obligations within such Class or time or method of creation or
perfection of any Liens securing such Secured Obligations within such Class (but
subject in all respects to the provisions of the Secured Debt Documents of such
Class, including provisions relating to application of proceeds of payment or
Collateral).  It is understood and agreed that nothing in this Section 2.3(d) is
intended to alter the priorities among Secured Parties belonging to different
Classes as provided in Section 2.1.

 

2.4                               Perfection of Liens

 

None of the Credit Facility Lenders shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Common Collateral for
the benefit of the Priority Lien Secured Parties or Subordinated Lien Secured
Parties.  None of the Priority Lien Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the Credit Facility Lenders or Subordinated Lien
Secured Parties.  None of the Subordinated Lien Secured Parties shall be
responsible for perfecting and maintaining the perfection of the Liens with
respect to the Common Collateral for the benefit of the Priority Lien Secured
Parties or Credit Facility Lenders.  The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Credit
Facility Lenders, the Priority Lien Secured Parties and the Subordinated Lien
Secured Parties and shall not impose on the Credit Facility Lenders, the
Priority Lien Secured Parties or the Subordinated Lien Secured Parties or any
agent or trustee therefor, any obligations in respect of the disposition of
proceeds of any Common Collateral which would conflict with the prior perfected
claims therein in favor of any other Person or any order or decree of any court
or governmental authority or any applicable law.

 

17

--------------------------------------------------------------------------------


 

SECTION 3.                            Enforcement

 

3.1                               Exercise of Remedies in Respect of Credit
Facility Priority Collateral

 

(a)                                 So long as the Discharge of Credit Facility
Claims has not occurred, whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against any Grantor, (i) the Priority Lien Secured
Parties and the Subordinated Lien Secured Parties shall not exercise or seek to
exercise any rights or remedies (including set-off) with respect to any Credit
Facility Priority Collateral that secures any Priority Lien Obligations or
Subordinated Lien Obligations, institute any action or proceeding with respect
to such rights or remedies (including any action of foreclosure), contest,
protest or object to any foreclosure proceeding or action brought by the Credit
Facility Agent or any Credit Facility Lender, exercise any right under any
Priority Lien Document, Subordinated Lien Document or any lockbox agreement,
control agreement, blocked account agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which any Priority Lien Secured Party or
Subordinated Lien Secured Party is a party relating to any Credit Facility
Priority Collateral, or exercise any other rights and remedies relating to the
Credit Facility Priority Collateral under the Priority Lien Documents, the
Subordinated Lien Documents or otherwise, or object to the forbearance by the
Credit Facility Lenders from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Credit
Facility Priority Collateral, and (ii) the Credit Facility Agent and the Credit
Facility Lenders shall have the exclusive right to enforce rights, exercise
remedies (including set-off and the right to credit bid their debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Credit Facility Priority Collateral without any consultation with or the
consent of any Priority Lien Secured Party or Subordinated Lien Secured Party;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against any Grantor, the Authorized Priority Lien Representative
may file a proof of claim or statement of interest with respect to the Priority
Lien Obligations, subject to the limitations contained in this Agreement, and
the Authorized Subordinated Lien Representative may file a proof of claim or
statement of interest with respect to the Subordinated Lien Obligations, subject
to the limitations contained in this Agreement, (B) the Authorized Priority Lien
Representative may take any action (not adverse to the prior Liens on the Credit
Facility Priority Collateral that secures the Priority Lien Obligations, or the
rights of the Credit Facility Agent or the Credit Facility Lenders to exercise
remedies in respect thereof) in order to preserve or protect its Lien on such
Credit Facility Priority Collateral so long as such action is consistent with
the terms and limitations on the Priority Lien Secured Parties imposed by this
Agreement and the Authorized Subordinated Lien Representative may take any
action (not adverse to the prior Liens on the Credit Facility Priority
Collateral that secures the Subordinated Lien Obligations, or the rights of the
Credit Facility Agent or the Credit Facility Lenders to exercise remedies in
respect thereof) in order to preserve or protect its Lien on such Credit
Facility Priority Collateral so long as such action is consistent with the terms
and limitations on the Subordinated Lien Secured Parties imposed by this
Agreement and (C) the Authorized Priority Lien Representative may take any
action to foreclose upon any such Credit Facility Priority Collateral so long as
(1) 180 days have elapsed from the date that the Authorized Priority Lien
Representative shall have given written notice to the Credit Facility Agent of
the occurrence of an Event of Default (under and as defined in the relevant
Priority Lien Documents) and the acceleration of the maturity of the Indenture
Obligations (or, if the Indenture Obligations are no longer outstanding, the
Series of Priority Lien Debt that has the greatest principal amount of Priority
Lien Debt outstanding), (2) the Credit Facility Agent is not diligently pursuing
in good faith the exercise of its enforcement rights or remedies against such
Credit Facility Priority Collateral at the end of such 180-day period and
(3) the proceeds received by any Priority Lien Secured Party in connection with
such foreclosure action by the Authorized Priority Lien Representative is
applied pursuant to Section 4.1; provided that, to the extent the Credit
Facility Agent or the Credit Facility Lenders are stayed or otherwise prohibited
by law from exercising such rights or remedies in respect of the relevant Credit
Facility Priority Collateral during such 180-day period, then the foregoing
180-day period shall be automatically extended by the number of days of such
stay or

 

18

--------------------------------------------------------------------------------


 

prohibition; and provided further that none of the Priority Lien Secured Parties
or any Subordinated Lien Secured Parties may take any action with respect to any
deposit accounts or securities accounts which constitute Credit Facility
Priority Collateral or take any action that interferes with the collection of
Accounts without the prior written consent of the Credit Facility Agent.  In
exercising rights and remedies with respect to the Credit Facility Priority
Collateral, the Credit Facility Agent and the Credit Facility Lenders may
enforce the provisions of the Credit Facility Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion.  Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the
Credit Facility Priority Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code and under the
comparable law of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

 

(b)                                 Subject to the first proviso to the first
sentence of Section 3.1(a) above and without limiting the effect of other
provisions of this Agreement, each Priority Lien Representative, on behalf of
itself and the Secured Parties it represents, agrees that it will not take or
receive, directly or indirectly, in cash or other property or by setoff,
counterclaim or in any other manner (whether pursuant to any enforcement,
collection, execution, levy or foreclosure proceeding or otherwise), any Credit
Facility Priority Collateral that secures any Priority Lien Obligations or any
proceeds of such Credit Facility Priority Collateral, in each case in connection
with the exercise of any right or remedy (including set-off) with respect to any
such Credit Facility Priority Collateral (or in respect of any such Credit
Facility Priority Collateral in the event of the occurrence of an Insolvency or
Liquidation Proceeding with respect to a Grantor), unless and until the
Discharge of Credit Facility Claims has occurred.  Each Subordinated Lien
Representative, on behalf of itself and the Secured Parties it represents,
agrees that it will not take or receive, directly or indirectly, in cash or
other property or by setoff, counterclaim or in any other manner (whether
pursuant to any enforcement, collection, execution, levy or foreclosure
proceeding or otherwise), any Credit Facility Priority Collateral that secures
any Subordinated Lien Obligations or any proceeds of such Credit Facility
Priority Collateral, in each case in connection with the exercise of any right
or remedy (including set-off) with respect to any such Credit Facility Priority
Collateral (or in respect of any such Credit Facility Priority Collateral in the
event of the occurrence of an Insolvency or Liquidation Proceeding with respect
to a Grantor), unless and until the Discharge of Credit Facility Claims and the
Discharge of Priority Lien Obligations has occurred.  Without limiting the
generality of the foregoing, (x) unless and until the Discharge of Credit
Facility Claims has occurred, except as expressly provided in the first proviso
to the first sentence of Section 3.1(a) above, the sole right of the Priority
Lien Secured Parties with respect to such Credit Facility Priority Collateral is
to hold a Lien on such Credit Facility Priority Collateral pursuant to the
Priority Lien Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Credit
Facility Claims has occurred, and (y) unless and until the Discharge of Credit
Facility Claims and the Discharge of Priority Lien Obligations has occurred,
except as expressly provided in the first proviso to the first sentence of
Section 3.1(a) above, the sole right of the Subordinated Lien Secured Parties
with respect to such Credit Facility Priority Collateral is to hold a Lien on
such Credit Facility Priority Collateral pursuant to the Subordinated Lien
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Credit Facility
Claims and the Discharge of the Priority Lien Obligations has occurred.

 

(c)                                  Subject to the first proviso to the first
sentence of Section 3.1(a) above and without limiting the effect of other
provisions of this Agreement, (i) each Priority Lien Representative and
Subordinated Lien Representative, on behalf of itself and the Secured Parties it
represents, agrees that the Priority Lien Secured Parties or the Subordinated
Lien Secured Parties, as applicable, will not take any action that would hinder
any exercise of remedies undertaken by the Credit Facility Agent under the
Credit Facility Documents with respect to the Credit Facility Priority
Collateral, including any sale, lease,

 

19

--------------------------------------------------------------------------------


 

exchange, transfer or other disposition of the Credit Facility Priority
Collateral, whether by foreclosure or otherwise, and (ii) each Priority Lien
Representative and Subordinated Lien Representative, on behalf of itself and the
Secured Parties it represents, hereby waives any and all rights it or the
Priority Lien Secured Parties or the Subordinated Lien Secured Parties, as
applicable, may have as a junior lien creditor to object to the manner in which
the Credit Facility Agent or the Credit Facility Lenders seek to enforce or
collect the Credit Facility Claims or the Liens granted in any Credit Facility
Priority Collateral, regardless of whether any action or failure to act by or on
behalf of the Credit Facility Agent or Credit Facility Lenders is adverse to the
interest of the Priority Lien Secured Parties or the Subordinated Lien Secured
Parties.

 

(d)                                                         Each Priority Lien
Representative and Subordinated Lien Representative, on behalf of itself and the
Secured Parties it represents, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Priority Lien Document or Subordinated
Lien Document shall be deemed to restrict in any way the rights and remedies of
the Credit Facility Agent or the Credit Facility Lenders with respect to the
Credit Facility Priority Collateral as set forth in this Agreement and the
Credit Facility Documents.

 

(e)                                                          Notwithstanding the
Discharge of Priority Lien Obligations, so long as the Discharge of Credit
Facility Claims has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, (i) the Subordinated
Lien Secured Parties shall not exercise or seek to exercise any rights or
remedies (including set-off) with respect to any Indenture Priority Collateral
that secures any Subordinated Lien Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), contest, protest or object to any foreclosure proceeding or action
brought by the Credit Facility Agent or any Credit Facility Lender, exercise any
right under any Subordinated Lien Document or any lockbox agreement, control
agreement, blocked account agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Subordinated Lien Secured Party is
a party relating to any Indenture Priority Collateral, or exercise any other
rights and remedies relating to the Indenture Priority Collateral under the
Subordinated Lien Documents or otherwise, or object to the forbearance by the
Credit Facility Lenders from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Indenture
Priority Collateral, and (ii) the Credit Facility Agent and the Credit Facility
Lenders shall have the exclusive right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Indenture Priority Collateral without any consultation with or the
consent of any Subordinated Lien Secured Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against any Grantor,
the Authorized Subordinated Lien Representative may file a proof of claim or
statement of interest with respect to the Subordinated Lien Obligations, subject
to the limitations contained in this Agreement, (B) the Authorized Subordinated
Lien Representative may take any action (not adverse to the prior Liens on the
Indenture Priority Collateral that secures the Subordinated Lien Obligations, or
the rights of the Credit Facility Agent or the Credit Facility Lenders to
exercise remedies in respect thereof) in order to preserve or protect its Lien
on such Indenture Priority Collateral so long as such action is consistent with
the terms and limitations on the Subordinated Lien Secured Parties imposed by
this Agreement.  In exercising rights and remedies with respect to the Indenture
Priority Collateral after the Discharge of the Priority Lien Obligations, the
Credit Facility Agent and the Credit Facility Lenders may enforce the provisions
of the Credit Facility Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Indenture Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code and under the comparable law of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.  The Subordinated Lien

 

20

--------------------------------------------------------------------------------


 

Representative, on behalf of itself and the Secured Parties it represents,
agrees that the Subordinated Lien Secured Parties will not take any action that
would hinder any exercise of remedies undertaken by the Credit Facility Agent
under the Credit Facility Documents with respect to the Indenture Priority
Collateral, including any sale, lease, exchange, transfer or other disposition
of the Indenture Priority Collateral, whether by foreclosure or otherwise, and
(ii) the Subordinated Lien Representative, on behalf of itself and the Secured
Parties it represents, hereby waives any and all rights it or the Subordinated
Lien Secured Parties may have as a junior lien creditor to object to the manner
in which the Credit Facility Agent or the Credit Facility Lenders seek to
enforce or collect the Credit Facility Claims or the Liens granted in any
Indenture Priority Collateral, regardless of whether any action or failure to
act by or on behalf of the Credit Facility Agent or Credit Facility Lenders is
adverse to the interest of the Subordinated Lien Secured Parties. The
Subordinated Lien Representative, on behalf of itself and the Secured Parties it
represents, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Subordinated Lien Document shall be deemed to
restrict in any way the rights and remedies of the Credit Facility Agent or the
Credit Facility Lenders with respect to the Indenture Priority Collateral as set
forth in this Agreement and the Credit Facility Documents.

 

3.2                               Exercise of Remedies in Respect of Indenture
Priority Collateral

 

(a)                                 So long as the Discharge of Priority Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, (i) the Credit Facility
Agent and the Credit Facility Lenders and the Subordinated Lien Secured Parties
shall not exercise or seek to exercise any rights or remedies (including
set-off) with respect to any Indenture Priority Collateral that secures any
Credit Facility Claims or Subordinated Lien Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), contest, protest or object to any foreclosure proceeding or action
brought by the Authorized Priority Lien Representative, exercise any right under
any Credit Facility Document, Subordinated Lien Document or any lockbox
agreement, control agreement, blocked account agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Credit Facility
Agent or any Credit Facility Lender or any Subordinated Lien Secured Party is a
party relating to any Indenture Priority Collateral, or exercise any other
rights and remedies relating to the Indenture Priority Collateral under the
Credit Facility Documents, the Subordinated Lien Documents or otherwise, or
object to the forbearance by the Authorized Priority Lien Representative from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Indenture Priority Collateral and
(ii) the Authorized Priority Lien Representative shall have the exclusive right
to enforce rights, exercise remedies (including set-off and the right to credit
bid their debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Indenture Priority Collateral without any
consultation with or the consent of the Credit Facility Agent or any Credit
Facility Lender or any Subordinated Lien Secured Party; provided, however, that
(A) in any Insolvency or Liquidation Proceeding commenced by or against any
Grantor, the Credit Facility Agent may file a proof of claim or statement of
interest with respect to the Credit Facility Claims, subject to the limitations
contained in this Agreement and the Authorized Subordinated Lien Representative
may file a proof of claim or statement of interest with respect to the
Subordinated Lien Obligations, subject to the limitations contained in this
Agreement, (B) the Credit Facility Agent may take any action (not adverse to the
prior Liens on the Indenture Priority Collateral that secures the Credit
Facility Claims, or the rights of the Authorized Priority Lien Representative to
exercise remedies in respect thereof) in order to preserve or protect its Lien
on such Indenture Priority Collateral so long as such action is consistent with
the terms and limitations on the Credit Facility Agent and the Credit Facility
Lenders imposed by this Agreement and the Authorized Subordinated Lien
Representative may take any action (not adverse to the prior Liens on the
Indenture Priority Collateral that secures the Subordinated Lien Obligations, or
the rights of the Authorized Priority Lien Representative to exercise remedies
in respect thereof) in order to preserve or protect its Lien on such Indenture
Priority Collateral so long as such action is consistent with the terms and
limitations on the

 

21

--------------------------------------------------------------------------------


 

Subordinated Lien Secured Parties imposed by this Agreement and (C) the Credit
Facility Agent may take any action to foreclose upon any such Indenture Priority
Collateral so long as (1) 210 days have elapsed from the date that the Credit
Facility Agent shall have given written notice to the Authorized Priority Lien
Representative of the occurrence of an Event of Default under and as defined in
the Credit Facility Documents and the acceleration of the maturity of the Credit
Facility Claims, (2) the Authorized Priority Lien Representative is not
diligently pursuing in good faith the exercise of its enforcement rights or
remedies against such Indenture Priority Collateral at the end of such 210-day
period and (3) the proceeds received by the Credit Facility Agent or any Credit
Facility Lender in connection with such foreclosure action by the Credit
Facility Agent is applied pursuant to Section 4.1; provided further that, to the
extent the Authorized Priority Lien Representative is stayed or otherwise
prohibited by law from exercising such rights or remedies in respect of the
relevant Indenture Priority Collateral during such 210-day period, then the
foregoing 210-day period shall be automatically extended by the number of days
of such stay or prohibition.  In exercising rights and remedies with respect to
the Indenture Priority Collateral, the Authorized Priority Lien Representative
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as it may determine in the
exercise of its sole discretion but subject to the terms of this Agreement,
including Section 3.2(f).  Such exercise and enforcement shall include the
rights of an agent appointed by it to sell or otherwise dispose of the Indenture
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code and under the comparable law of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.

 

(b)                                 Subject to the first proviso to the first
sentence of Section 3.2(a) above and without limiting the effect of other
provisions of this Agreement, the Credit Facility Agent, on behalf of itself and
the Credit Facility Lenders, agrees that it will not take or receive, directly
or indirectly, in cash or other property or by setoff, counterclaim or in any
other manner (whether pursuant to any enforcement, collection, execution, levy
or foreclosure proceeding or otherwise), any Indenture Priority Collateral that
secures any Credit Facility Claims or any proceeds of such Indenture Priority
Collateral, in each case in connection with the exercise of any right or remedy
(including set-off) with respect to any such Indenture Priority Collateral (or
in respect of any such Indenture Priority Collateral in the event of the
occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor), unless and until the Discharge of Priority Lien Obligations has
occurred.  Each Subordinated Lien Representative, on behalf of itself and the
Secured Parties it represents, agrees that it will not take or receive, directly
or indirectly, in cash or other property or by setoff, counterclaim or in any
other manner (whether pursuant to any enforcement, collection, execution, levy
or foreclosure proceeding or otherwise), any Indenture Priority Collateral that
secures any Subordinated Lien Obligations or any proceeds of such Indenture
Priority Collateral, in each case in connection with the exercise of any right
or remedy (including set-off) with respect to any such Indenture Priority
Collateral (or in respect of any such Indenture Priority Collateral in the event
of the occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor), unless and until the Discharge of Credit Facility Claims and the
Discharge of Priority Lien Obligations has occurred.  Without limiting the
generality of the foregoing, (x) unless and until the Discharge of Priority Lien
Obligations has occurred, except as expressly provided in the first proviso to
the first sentence of Section 3.2(a) above, the sole right of the Credit
Facility Agent and the Credit Facility Lenders with respect to such Indenture
Priority Collateral is to hold a Lien on such Indenture Priority Collateral
pursuant to the Credit Facility Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Priority Lien Obligations has occurred, and (y) unless and
until the Discharge of Priority Lien Obligations  and the Discharge of Credit
Facility Claims has occurred, except as expressly provided in the first proviso
to the first sentence of Section 3.2(a) above, the sole right of the
Subordinated Lien Secured Parties with respect to such Indenture Priority
Collateral is to hold a Lien on such Indenture Priority Collateral pursuant to
the Subordinated Lien Documents for the period and to the

 

22

--------------------------------------------------------------------------------


 

extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of Priority Lien Obligations and the Discharge of Credit
Facility Claims has occurred.

 

(c)                                  Subject to the first proviso to the first
sentence of Section 3.2(a) above and without limiting the effect of other
provisions of this Agreement, (i) each Subordinated Lien Representative and the
Credit Facility Agent, for itself and on behalf of the Secured Parties it
represents, agrees that the Subordinated Lien Secured Parties or the Credit
Facility Agent and the Credit Facility Lenders, as applicable, will not take any
action that would hinder any exercise of remedies undertaken by the Authorized
Priority Lien Representative under the Priority Lien Documents with respect to
the Indenture Priority Collateral, including any sale, lease, exchange, transfer
or other disposition of the Indenture Priority Collateral, whether by
foreclosure or otherwise, and (ii) each Subordinated Lien Representative and the
Credit Facility Agent, for itself and on behalf of the Secured Parties it
represents, hereby waives any and all rights it or the Subordinated Lien Secured
Parties or the Credit Facility Lenders, as applicable, may have as a junior lien
creditor to object to the manner in which the Authorized Priority Lien
Representative seeks to enforce or collect the Priority Lien Obligations or the
Liens granted in any Indenture Priority Collateral, regardless of whether any
action or failure to act by or on behalf of the Authorized Priority Lien
Representative  is adverse to the interest of the Subordinated Lien Secured
Parties or the Credit Facility Lenders.

 

(d)                                 Each Subordinated Lien Representative and
the Credit Facility Agent, on behalf of itself and the Secured Parties it
represents, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Subordinated Lien Document or Credit Facility
Document, as applicable, shall be deemed to restrict in any way the rights and
remedies of the Authorized Priority Lien Representative with respect to the
Indenture Priority Collateral as set forth in this Agreement and the Priority
Lien Documents.

 

(e)                                  Subject to the terms and provisions of this
Agreement, the Priority Lien Representatives, the Priority Lien Secured Parties,
the Credit Facility Agent, the Credit Facility Lenders, the Subordinated Lien
Representatives, and the Subordinated Lien Secured Parties may, in accordance
with applicable law, exercise any rights and exercise remedies against any
Grantor that could be exercised as an unsecured creditor.  Notwithstanding the
above, in the event that any of the Priority Lien Representatives, the Priority
Lien Secured Parties, the Credit Facility Agent, the Credit Facility Lenders,
the Subordinated Lien Representatives, or the Subordinated Lien Secured Parties
becomes a judgment Lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment Lien  will
be subject to the terms of this Agreement for all purposes.

 

(f)                                   If any Priority Lien Representative or a
purchaser at a foreclosure sale conducted in foreclosure of any Lien held by
such Priority Lien Representative takes actual possession of any documentation
of any Grantor (whether such documentation is in the form of a writing or is
stored in any data equipment or data record in the physical possession of such
Priority Lien Representative or the foreclosure purchaser), then upon request of
the Credit Facility Agent and reasonable advance notice, such Priority Lien
Representative or such foreclosure purchaser will permit the Credit Facility
Agent or its representative to inspect and copy such documentation.

 

(g)                                  Each Priority Lien Representative will
consent to allow the Credit Facility Agent and its officers, employees and
agents reasonable and non-exclusive access to and use of any real
property, Intellectual Property, equipment and fixtures of any Grantor, for a
period not exceeding 180 days; provided, that, to the extent the Credit Facility
Agent is stayed or otherwise prohibited by law from exercising such rights or
remedies in respect of the relevant Credit Facility Priority Collateral during
such 180-day period, then the foregoing 180-day period shall be automatically
extended by the number of days of such stay or prohibition (such 180-day period,
as extended, the “Sale Period”), as necessary or

 

23

--------------------------------------------------------------------------------


 

reasonably appropriate to arrange for and effect the disposition, removal and/or
sale of such Credit Facility Priority Collateral (including the packaging,
removal or sale of such Credit Facility Priority Collateral), by public auction,
private sale, or any other lawful manner, subject to the following:

 

(i)                                                                                    
the Sale Period shall commence on the earlier of (x) date that the Authorized
Priority Lien Representative shall have given the Credit Facility Agent notice
of its obtaining or being granted (by a court of competent jurisdiction)
possession of a real property location, or Indenture Priority Collateral at a
real property location, which also contains Credit Facility Priority Collateral
and (y) the date specified by the Credit Facility Agent in a notice to the
Authorized Priority Lien Representative that a Sale Period is to commence and
shall terminate on the earliest to occur of (A) the day which is 180 days (as
such period may be extended as provided in Section 3.2(g) above) thereafter,
(B) the day on which such Credit Facility Priority Collateral (other than any
such Credit Facility Priority Collateral abandoned by the Credit Facility Agent)
has been removed from such real property and (C) the Discharge of Credit
Facility Claims; and

 

(ii)                                                                                 
each Priority Lien Representative and foreclosure purchaser shall be entitled,
as a condition of permitting such access or use, to demand and receive
assurances reasonably satisfactory to it that the access or use requested and
all activities incidental thereto will be adequately insured for damage to
property and liability to Persons, including property and liability insurance
for the benefit of the Priority Lien Secured Parties, at no cost to any Priority
Lien Representative or Priority Lien Secured Party, to the extent feasible and
to the extent applicable with respect to third parties as are customary for
companies similarly situated.

 

(h)                                 Each Priority Lien Representative and such
foreclosure purchaser shall: (i) provide reasonable cooperation, reasonable
support and reasonable assistance to the Credit Facility Agent and its officers,
employees and agents, in connection with the removal and sale of any Credit
Facility Priority Collateral by the Credit Facility Agent and its officers,
employees and agents, as provided in Sections 3.2(e) and 3.2(f) above; and
(ii) be entitled to receive, from the Credit Facility Agent, fair compensation
for the use of equipment that constitutes Indenture Priority Collateral and the
use of any real property subject to a mortgage that is Indenture Priority
Collateral and reimbursement for their reasonable costs and expenses incurred in
connection with such cooperation, support and assistance to the Credit Facility
Agent.  No Priority Lien Representative and no foreclosure purchaser (or its
transferee or successor) shall otherwise be required to remove, insure, protect,
store, safeguard, sell or deliver any Credit Facility Priority Collateral or to
provide any support, assistance or cooperation to the Credit Facility Agent in
respect thereof.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, so long as the Discharge of Credit Facility Claims has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, the Authorized Priority Lien Representative
will not foreclose upon or otherwise sell or dispose of all or substantially all
of the Indenture Priority Collateral or institute any action or proceeding with
respect thereto (including any action of foreclosure) for a period of 180 days
commencing from the date that the Authorized Priority Lien Representative shall
have given written notice to the Credit Facility Agent of the occurrence of an
Event of Default under and as defined in the Priority Lien Documents; provided,
however, that this clause (i) shall not be construed to limit the right of the
Authorized Priority Lien Representative to (i) file a proof of claim or
statement of interest with respect to the Priority Lien Obligations, subject to
the limitations contained in this

 

24

--------------------------------------------------------------------------------


 

Agreement, in any Insolvency or Liquidation Proceeding commenced by or against
any Grantor, (ii) take any action in order to preserve or protect its Lien on
the Indenture Priority Collateral, or (iii) prepare for, or commence marketing
activities for, the foreclosure, sale or other disposition of the Indenture
Priority Collateral.

 

3.3                               Cooperation

 

(a)                                 Subject to the proviso to the first sentence
of Section 3.1(a) above, each Priority Lien Representative, on behalf of itself
and the Priority Lien Secured Parties it represents, agrees that, unless and
until the Discharge of Credit Facility Claims has occurred, it will not
commence, or join with any Person (other than the Credit Facility Lenders and
the Credit Facility Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in any Credit Facility Priority Collateral
under any of the Priority Lien Documents or otherwise.  Subject to the first
proviso to the first sentence of Section 3.1(a) above, each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties it
represents, agrees that, unless and until the Discharge of Credit Facility
Claims and the Discharge of Priority Lien Obligations has occurred, it will not
commence, or join with any Person (other than the Credit Facility Lenders and
the Credit Facility Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in any Credit Facility Priority Collateral
under any of the Subordinated Lien Documents or otherwise.

 

(b)                                 Subject to the proviso to the first sentence
of Section 3.2(a) above, the Credit Facility Agent, on behalf of itself and the
Credit Facility Lenders, agrees that, unless and until the Discharge of Priority
Lien Obligations has occurred, it will not commence, or join with any Person
(other than the Priority Lien Secured Parties upon the request of the Authorized
Priority Lien Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in any Indenture Priority Collateral under any of the Credit Facility
Documents or otherwise.  Subject to the first proviso to the first sentence of
Section 3.2(a) above, each Subordinated Lien Representative, on behalf of itself
and the Subordinated Lien Secured Parties it represents, agrees that, unless and
until the Discharge of Priority Lien Obligations and the Discharge of Credit
Facility Claims has occurred, it will not commence, or join with any Person
(other than the Priority Lien Secured Parties upon the request of the Authorized
Priority Lien Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in any Indenture Priority Collateral under any of the Subordinated
Lien Documents or otherwise.

 

3.4                               Landlord Waivers

 

Each Secured Debt Representative, on behalf of itself and the Secured Parties it
represents, agrees that the exercise of any right or remedy by the Collateral
Agent or the Credit Facility Agent, as the case may be, under the Landlord
Waivers is subject to the provisions of this Agreement.

 

SECTION 4.                            Payments

 

4.1                               Application of Proceeds

 

(a)                                 So long as the Discharge of Credit Facility
Claims has not occurred, the Credit Facility Priority Collateral or proceeds
thereof (or amounts in respect thereof) received in connection with the sale or
other disposition of, or collection on, such Credit Facility Priority Collateral
upon the exercise

 

25

--------------------------------------------------------------------------------


 

of remedies (or in respect of any Credit Facility Priority Collateral in the
event of the occurrence of an Insolvency or Liquidation Proceeding with respect
to any Grantor), shall be applied:

 

(i)                                                                                    
first, to the payment of the costs and expenses incurred by the Credit Facility
Agent in connection with such sale or other disposition or collection until all
such costs and expenses shall have been paid in full in cash;

 

(ii)                                                                                 
second, by the Credit Facility Agent to the Credit Facility Claims in such order
as specified in the relevant Credit Facility Documents (or, if an order is not
specified in the Credit Facility Documents, in such order determined by the
Credit Facility Agent in its sole discretion) until the Discharge of Credit
Facility Claims has occurred;

 

(iii)                                                                              
third, by the Authorized Priority Lien Representative to the Priority Lien
Obligations on a ratable basis with respect to each Series of Priority Lien Debt
in such order as specified in the applicable Priority Lien Documents until the
Discharge of Priority Lien Obligations has occurred;

 

(iv)                                                                             
fourth, by the Authorized Subordinated Lien Representative to the Subordinated
Lien Obligations on a ratable basis with respect to each Series of Subordinated
Lien Debt in such order as specified in the applicable Subordinated Lien
Documents until the Subordinated Lien Obligations are paid in full;

 

(v)                                                                                
fifth, by the Credit Facility Agent to the Excess Credit Facility Claims;

 

(vi)                                                                             
sixth, by the Authorized Priority Lien Representative to the Excess Indenture
Obligations; and

 

(vii)                                                                          
seventh, to Holdings or the applicable Grantor, or its successors or assigns, or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds;

 

provided, that upon the Discharge of Credit Facility Claims and so long as the
Discharge of Priority Lien Obligations has not occurred, the Credit Facility
Priority Collateral or proceeds thereof (or amounts in respect thereof) received
in connection with the sale or other disposition of, or collection on, such
Credit Facility Priority Collateral upon the exercise of remedies (or in respect
of any Credit Facility Priority Collateral in the event of the occurrence of an
Insolvency or Liquidation Proceeding with respect to any Grantor), shall be
applied as set forth in clause third, then as provided in clause fourth, then as
provided in clause sixth and then as provided in clause seventh above.

 

All funds deposited under Account Agreements and then applied to the Credit
Facility Claims will be treated as Credit Facility Priority Collateral, unless
after issuance of a notice by the Authorized Priority Lien Representative that
it has commenced the exercise of its enforcement rights and remedies and that an
Event of Default has occurred and is continuing, the Credit Facility Agent has
actual knowledge that any such funds are the identifiable proceeds of Indenture
Priority Collateral that have been deposited under Account Agreements without
the consent of the Authorized Priority Lien Representative.

 

26

--------------------------------------------------------------------------------


 

(b)                                 So long as the Discharge of Priority Lien
Obligations has not occurred, the Indenture Priority Collateral or proceeds
thereof (or amounts in respect thereof) received in connection with the sale or
other disposition of, or collection on, such Indenture Priority Collateral upon
the exercise of remedies (or in respect of any Indenture Priority Collateral in
the event of the occurrence of an Insolvency or Liquidation Proceeding with
respect to any Grantor), shall be applied:

 

(i)                                                                                    
first, to the payment of the costs and expenses incurred by the Authorized
Priority Lien Representative in connection with such sale or other disposition
or collection until all such costs and expenses shall have been paid in full in
cash;

 

(ii)                                                                                 
second, by the Authorized Priority Lien Representative to the Priority Lien
Obligations on a ratable basis with respect to each Series of Priority Lien Debt
in such order as specified in the applicable Priority Lien Documents until the
Discharge of Priority Lien Obligations has occurred;

 

(iii)                                                                              
third, by the Credit Facility Agent to the Credit Facility Claims in such order
as specified in the relevant Credit Facility Documents (or, if an order is not
specified in the Credit Facility Documents, in such order determined by the
Credit Facility Agent in its sole discretion) until the Discharge of Credit
Facility Claims has occurred;

 

(iv)                                                                             
fourth, by the Authorized Subordinated Lien Representative to the Subordinated
Lien Obligations on a ratable basis with respect to each Series of Subordinated
Lien Debt in such order as specified in the applicable Subordinated Lien
Documents until the Subordinated Lien Obligations are paid in full;

 

(v)                                                                                
fifth, by the Authorized Priority Lien Representative to the Excess Indenture
Obligations;

 

(vi)                                                                             
sixth, by the Credit Facility Agent to the Excess Credit Facility Claims; and

 

(vii)                                                                          
seventh, to Holdings or the applicable Grantor, or its successors or assigns, or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

provided, that upon the Discharge of Priority Lien Obligations and so long as
the Discharge of Credit Facility Claims has not occurred, the Indenture Priority
Collateral or proceeds thereof (or amounts in respect thereof) received in
connection with the sale or other disposition of, or collection on, such
Indenture Priority Collateral upon the exercise of remedies (or in respect of
any Indenture Priority Collateral in the event of the occurrence of an
Insolvency or Liquidation Proceeding with respect to any Grantor), shall be
applied as set forth in clause third, then as provided in clause fourth, then as
provided in clause sixth and then as provided in clause seventh above.

 

4.2                               Payments Over

 

(a)                                 Any Credit Facility Priority Collateral or
proceeds thereof (or amounts in respect thereof) received by any Priority Lien
Secured Party or Subordinated Lien Secured Party in connection

 

27

--------------------------------------------------------------------------------


 

with the exercise of any right or remedy (including set-off) relating to the
Credit Facility Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Credit Facility
Agent for the benefit of itself and the Credit Facility Lenders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  The Credit Facility Agent is hereby
authorized to make any such endorsements as agent for the Priority Lien Secured
Parties or the Subordinated Lien Secured Parties.  This authorization is coupled
with an interest and is irrevocable.

 

(b)                                 Any Indenture Priority Collateral or
proceeds thereof (or amounts in respect thereof) received by the Credit Facility
Agent or any Credit Facility Lender or any Subordinated Lien Secured Party in
connection with the exercise of any right or remedy (including set-off) relating
to the Indenture Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Authorized Priority
Lien Representative in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
Authorized Priority Lien Representative is hereby authorized to make any such
endorsements as agent for the Credit Facility Agent or any such Credit Facility
Lender or any Subordinated Lien Secured Party.  This authorization is coupled
with an interest and is irrevocable.

 

SECTION 5.                            Other Agreements

 

5.1                               Releases

 

(a)                                 Releases in Respect of Credit Facility
Priority Collateral.

 

(i)                                                                                    
If in connection with:

 

(A)                               the exercise of the Credit Facility Agent’s
remedies in respect of the Credit Facility Priority Collateral; or

 

(B)                               any sale, lease, exchange, transfer or other
disposition of any Credit Facility Priority Collateral that, with respect to
this clause (B), is (1) permitted or not prohibited under the terms of the
Credit Facility Documents or (2) consented to or required by the Credit Facility
Agent, in each case, whether or not an Event of Default as defined in the Credit
Facility Documents has occurred and is continuing,

 

the Credit Facility Agent, for itself and on behalf of any of the Credit
Facility Lenders, releases any of its Liens on any part of the Credit Facility
Priority Collateral, the Liens, if any, of each of the Priority Lien
Representatives and Subordinated Lien Representatives, on behalf of itself and
the Secured Parties it represents, on such Credit Facility Priority Collateral
shall be automatically, unconditionally and simultaneously released and each of
the Priority Lien Representatives and Subordinated Lien Representatives, on
behalf of itself and the Secured Parties it represents, promptly shall execute
and deliver to the Credit Facility Agent or Holdings such termination
statements, releases and other documents as the Credit Facility Agent or
Holdings may reasonably request to effectively confirm such release.

 

(ii)                                                                                 
Each of the Priority Lien Representatives and Subordinated Lien Representatives,
on behalf of itself and the Secured Parties it represents, hereby irrevocably
constitutes and appoints the Credit Facility Agent and any officer or agent of
the Credit Facility Agent, with full power of

 

28

--------------------------------------------------------------------------------


 

substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Priority Lien Representative
or Subordinated Lien Representative, as applicable, or such holder or in the
Credit Facility Agent’s own name, from time to time in the Credit Facility
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1(a), to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Section 5.1(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(b)                                 Releases in Respect of Indenture Priority
Collateral.

 

(i)                                                                                    
If in connection with:

 

(A)                               the exercise of the Authorized Priority Lien
Representative’s remedies in respect of the Indenture Priority Collateral; or

 

(B)                               any sale, lease, exchange, transfer or other
disposition of any Indenture Priority Collateral that, with respect to this
clause (B), is (1) permitted or not prohibited under the terms of the Priority
Lien Documents or (2) consented to or required by the Authorized Priority Lien
Representative, in each case, whether or not an Event of Default as defined in
the Priority Lien Documents has occurred and is continuing,

 

the Authorized Priority Lien Representative, on behalf of itself and the
Priority Lien Secured Parties, releases any of its Liens on any part of the
Indenture Priority Collateral, the Liens, if any, of each of the Credit Facility
Agent and each Subordinated Lien Representative, for itself and on behalf of the
Secured Parties it represents, on such Indenture Priority Collateral shall be
automatically, unconditionally and simultaneously released and each of the
Credit Facility Agent and each Subordinated Lien Representative, for itself and
on behalf of the Secured Parties it represents, promptly shall execute and
deliver to the Authorized Priority Lien Representative or Holdings such
termination statements, releases and other documents as the Authorized Priority
Lien Representative or Holdings may reasonably request to effectively confirm
such release.

 

(ii)                                                                                 
The Credit Facility Agent, for itself and on behalf of the Credit Facility
Lenders, and each Subordinated Lien Representative, for itself and on behalf of
the Subordinated Lien Secured Parties it represents, hereby irrevocably
constitutes and appoints the Authorized Priority Lien Representative and any
officer or agent of the Authorized Priority Lien Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Credit Facility Agent or such
Subordinated Lien Representative, as applicable, or such holder or in the
Authorized Priority Lien Representative’s own name, from time to time in the
Authorized Priority Lien Representative’s discretion, for the purpose of
carrying out the terms of this Section 5.1(b), to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Section 5.1(b),
including any termination statements, endorsements or other instruments of
transfer or release.

 

29

--------------------------------------------------------------------------------


 

5.2                               Insurance

 

(a)                                 Unless and until the Discharge of Credit
Facility Claims has occurred, the Credit Facility Agent and the Credit Facility
Lenders shall have the sole and exclusive right under the Credit Facility
Documents, to the extent such a right is granted in the Credit Facility
Documents, to adjust settlement for any insurance policy covering the Credit
Facility Priority Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding relating to the
Credit Facility Priority Collateral.  Unless and until the Discharge of Credit
Facility Claims has occurred, all proceeds of any such policy and any such award
if in respect to the Credit Facility Priority Collateral shall be paid to the
Credit Facility Agent for the benefit of the Credit Facility Lenders to the
extent required under the Credit Facility Documents and thereafter to the
Authorized Priority Lien Representative for the benefit of the Priority Lien
Secured Parties to the extent required under the Priority Lien Documents and
thereafter to the Authorized Subordinated Lien Representative for the benefit of
the Subordinated Lien Secured Parties to the extent required under the
Subordinated Lien Documents and then to the owner of the subject property or as
a court of competent jurisdiction may otherwise direct.  If any Priority Lien
Secured Party or Subordinated Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Credit Facility Agent in
accordance with the terms of Section 4.2.

 

(b)                                 Unless and until the Discharge of Priority
Lien Obligations has occurred, the Authorized Priority Lien Representative shall
have the sole and exclusive right under the Priority Lien Documents, to the
extent such a right is granted in the Priority Lien Documents, to adjust
settlement for any insurance policy covering the Indenture Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding relating to the Indenture Priority
Collateral.  Unless and until the Discharge of Priority Lien Obligations has
occurred, all proceeds of any such policy and any such award if in respect to
the Indenture Priority Collateral shall be paid to the Authorized Priority Lien
Representative for the benefit of the Priority Lien Secured Parties to the
extent required under the Priority Lien Documents and thereafter to the Credit
Facility Agent for the benefit of the Credit Facility Lenders to the extent
required under the Credit Facility Documents and thereafter to the Authorized
Subordinated Lien Representative for the benefit of the Subordinated Lien
Secured Parties to the extent required under the Subordinated Lien Documents and
then to the owner of the subject property or as a court of competent
jurisdiction may otherwise direct.  If the Credit Facility Agent or any Credit
Facility Lender or any Subordinated Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Authorized Priority Lien Representative in accordance with the terms of
Section 4.2.

 

(c)                                  To effectuate the foregoing, each of the
Secured Debt Representatives will receive separate lender’s loss payable
endorsements naming themselves as loss payee and additional insured, as their
interests may appear, with respect to policies which insure Common Collateral
hereunder.  To the extent any proceeds are received for any liability or
indemnification and those proceeds are not compensation for a casualty loss with
respect to any Indenture Priority Collateral, the proceeds will be applied
(x) first, as required or permitted by the Credit Facility Documents,
(y) second, as required or permitted by the Priority Lien Documents and
(z) third, as required or permitted by the Subordinated Lien Documents.  To the
extent any proceeds are received for any liability or indemnification and those
proceeds are not compensation for a casualty loss with respect to any Credit
Facility Priority Collateral, the proceeds will be applied (x) first, as
required or permitted by the Priority Lien Documents, (y) second, as required or
permitted by the Credit Facility Documents and (z) third, as required or
permitted by the Subordinated Lien Documents.  If any insurance claim includes
both Credit Facility Priority Collateral and Indenture Priority Collateral, the
insurer will not settle such claim separately with respect to Credit Facility
Priority Collateral and Indenture Priority Collateral, and if the Credit
Facility Agent and the Authorized Priority Lien Representative are unable after
negotiating in good

 

30

--------------------------------------------------------------------------------


 

faith to agree on the settlement for such claim, either the Authorized Priority
Lien Representative or the Credit Facility Agent may apply to a court of
competent jurisdiction to make a determination as to the settlement of such
claim, and the court’s determination shall be binding.  All proceeds of such
insurance shall be remitted to the Credit Facility Agent or the Authorized
Priority Lien Representative, as the case may be, and each of the Authorized
Priority Lien Representative and Credit Facility Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

 

5.3                               Legends

 

(a)                                 Each Priority Lien Representative agrees
that the Indenture and each Note and each Priority Lien Collateral Document
shall include the following language (or (i) language to similar effect approved
by the Credit Facility Agent, or (ii) as revised to the extent necessary to
properly refer to any amendment, restatement, replacement or other modification
to this Agreement, any refinancing of any of the Secured Debt (including any
Replacement of the Credit Agreement) and any designation of Additional Secured
Debt):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [insert applicable title of Priority Lien Representative]
pursuant to this Agreement and the [insert term for applicable Collateral
Documents] and the exercise of any right or remedy by the [insert applicable
title of Priority Lien Representative]hereunder and thereunder are subject to
the provisions of that certain Intercreditor Agreement dated as of April 4,
2013, by and between: (i) U.S. Bank National Association, as Collateral Agent
(and its successors and assigns), for the benefit of the holders from time to
time of the Indenture Obligations (as defined therein) and (ii) Capital One
Leverage Finance Corp., as Credit Facility Agent (and its successors and
assigns), for the benefit of the holders from time to time of the Credit
Facility Claims (as defined therein) (as may be amended, restated, modified or
supplemented or replaced, from time to time in accordance therewith, the
“Intercreditor Agreement”).  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement with respect to lien priority or
rights and remedies in connection with the Common Collateral (as defined in the
Intercreditor Agreement), the terms of the Intercreditor Agreement shall
govern.”

 

(b)                                 The Credit Facility Agent agrees that the
Credit Agreement and each Credit Facility Collateral Document shall include the
following language (or (i) language to similar effect approved by the Authorized
Priority Lien Representative, or (ii) as revised to the extent necessary to
properly refer to any amendment, restatement, replacement or other modification
to this Agreement, any refinancing of any of the Secured Debt (including any
Replacement of the Credit Agreement) and any designation of Additional Secured
Debt):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [insert applicable title of Credit Facility Agent] pursuant to
this Agreement and the [insert term for applicable Collateral Documents] and the
exercise of any right or remedy by the [insert applicable title of Credit
Facility Agent] hereunder and thereunder are subject to the provisions of that
certain Intercreditor Agreement dated as of April 4, 2013, by and between:
(i) U.S. Bank National Association, as

 

31

--------------------------------------------------------------------------------


 

Collateral Agent (and its successors and assigns), for the benefit of the
holders from time to time of the Indenture Obligations (as defined therein) and
(ii) Capital One Leverage Finance Corp., as Credit Facility Agent (and its
successors and assigns), for the benefit of the holders from time to time of the
Credit Facility Claims (as defined therein) (as may be amended, restated,
modified or supplemented or replaced, from time to time in accordance therewith,
the “Intercreditor Agreement”). In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement with respect to lien priority
or rights and remedies in connection with the Common Collateral (as defined in
the Intercreditor Agreement), the terms of the Intercreditor Agreement shall
govern.”

 

In addition, the Credit Facility Agent agrees that each Credit Facility
Collateral Document covering any Indenture Priority Collateral consisting of
real property that is filed with any state or other local government agency
shall contain such other language as agreed to by the Credit Facility Agent and
the Authorized Priority Lien Representative to reflect the subordination of such
Credit Facility Collateral Document to the Priority Lien Collateral Document
covering such Indenture Priority Collateral consisting of such real property.

 

(c)                                  Each Subordinated Lien Representative
agrees that each Subordinated Lien Collateral Document shall include
substantially the following language (or (i) language to similar effect approved
by the Credit Facility Agent and the Authorized Priority Lien Representative, or
(ii) as revised to the extent necessary to properly refer to any amendment,
restatement, replacement or other modification to this Agreement, any
refinancing of any of the Secured Debt (including any Replacement of the Credit
Agreement) and any designation of Additional Secured Debt):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [insert applicable title of Subordinated Lien Representative]
pursuant to this Agreement and the [insert term for applicable Collateral
Documents] and the exercise of any right or remedy by the [insert applicable
title of Subordinated Lien Representative] hereunder and thereunder are subject
to the provisions of that certain Intercreditor Agreement dated as of April 4,
2013, by and between: (i) U.S. Bank National Association, as Collateral Agent
(and its successors and assigns), for the benefit of the holders from time to
time of the Indenture Obligations (as defined therein) and (ii) Capital One
Leverage Finance Corp., as Credit Facility Agent (and its successors and
assigns), for the benefit of the holders from time to time of the Credit
Facility Claims (as defined therein) (as may be amended, restated, modified or
supplemented or replaced, from time to time in accordance therewith, the
“Intercreditor Agreement”).  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement with respect to lien priority or
rights and remedies in connection with the Common Collateral (as defined in the
Intercreditor Agreement), the terms of the Intercreditor Agreement shall
govern.”

 

In addition, the Authorized Subordinated Lien Representative agrees that each
Subordinated Lien Collateral Document covering any Indenture Priority Collateral
consisting of real property that is filed with any state or other local
government agency shall contain such other language as agreed to by the Credit
Facility Agent, the Authorized Subordinated Lien Representative and the
Authorized Priority Lien

 

32

--------------------------------------------------------------------------------


 

Representative to reflect the subordination of such Subordinated Lien Collateral
Document to the Priority Lien Collateral Document covering such Indenture
Priority Collateral consisting of such real property.

 

5.4                               Rights As Unsecured Creditors

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, each Priority Lien Secured Party may exercise rights and
remedies as an unsecured creditor against any Grantor that has guaranteed the
Priority Lien Obligations in accordance with the terms of the Priority Lien
Documents and applicable law.  Nothing in this Agreement shall prohibit the
receipt by any Priority Lien Secured Party of the required payments of interest,
premium, if any, and principal on the Priority Lien Obligations and related fees
and expenses so long as such receipt is not the direct or indirect result of the
exercise by such Priority Lien Secured Party of rights or remedies as a secured
creditor or enforcement in contravention of this Agreement of any Lien held by
it in respect of any Credit Facility Priority Collateral (or received or paid in
respect of any Credit Facility Priority Collateral in the event of the
occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor).  In the event any Priority Lien Secured Party becomes a judgment Lien 
creditor in respect of Credit Facility Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment Lien  shall be
subordinated to the Liens securing Credit Facility Claims on the same basis as
the other Liens securing the Priority Lien Obligations are so subordinated to
such Credit Facility Claims under this Agreement.  Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Credit
Facility Agent or the Credit Facility Lenders may have with respect to the
Credit Facility Priority Collateral.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, each of the Credit Facility Agent and the Credit Facility
Lenders may exercise rights and remedies as an unsecured creditor against any
Grantor that has guaranteed the Credit Facility Obligations in accordance with
the terms of the Credit Facility Documents and applicable law.  Nothing in this
Agreement shall prohibit the receipt by the Credit Facility Agent or any Credit
Facility Lenders of the required payments of interest, premium, if any, and
principal on the Credit Facility Claims and related fees and expenses so long as
such receipt is not the direct or indirect result of the exercise by the Credit
Facility Agent or any Credit Facility Lender of rights or remedies as a secured
creditor or enforcement in contravention of this Agreement of any Lien held by
any of them in respect of any Indenture Priority Collateral (or received or paid
in respect of any Indenture Priority Collateral in the event of the occurrence
of an Insolvency or Liquidation Proceeding with respect to a Grantor).  In the
event the Credit Facility Agent or any Credit Facility Lender becomes a judgment
Lien creditor in respect of Indenture Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment Lien  shall be
subordinated to the Liens securing Priority Lien Obligations on the same basis
as the other Liens securing the Credit Facility Claims are so subordinated to
such Priority Lien Obligations under this Agreement.  Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Authorized
Priority Lien Representative may have with respect to the Indenture Priority
Collateral.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, each Subordinated Lien Secured Party may exercise rights and
remedies as an unsecured creditor against any Grantor that has guaranteed the
Subordinated Lien Obligations in accordance with the terms of the Subordinated
Lien Documents and applicable law.  Nothing in this Agreement shall prohibit the
receipt by any Subordinated Lien Secured Party of the required payments of
interest, premium, if any, and principal on the Subordinated Lien Obligations
and related fees and expenses so long as such receipt is not the direct or
indirect result of the exercise by such Subordinated Lien Secured Party of
rights or remedies as a secured creditor or enforcement in contravention of this
Agreement of any Lien held by it in respect of any Credit Facility Priority
Collateral (or received or paid in respect of any Credit Facility Priority
Collateral in the event of the occurrence of an Insolvency or Liquidation
Proceeding with respect to a Grantor) or of any Indenture Priority Collateral
(or received or paid in respect of any Indenture Priority Collateral in the

 

33

--------------------------------------------------------------------------------


 

event of the occurrence of an Insolvency or Liquidation Proceeding with respect
to a Grantor).  In the event any Subordinated Lien Secured Party becomes a
judgment Lien  creditor in respect of Credit Facility Priority Collateral or
Indenture Priority Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment Lien  shall be subordinated to the Liens
securing the Credit Facility Claims on the same basis as the other Liens
securing the Subordinated Lien Obligations are so subordinated to such Credit
Facility Claims under this Agreement and such judgment Lien shall be
subordinated to the Liens securing the Priority Lien Obligations on the same
basis as the other Liens securing the Subordinated Lien Obligations are so
subordinated to such Priority Lien Obligations under this Agreement.

 

5.5                               Agent and Bailee for Perfection and Control

 

(a)                                 Credit Facility Pledged Collateral

 

(i)                                                                                    
The Credit Facility Agent agrees to hold the Pledged Collateral that is part of
the Credit Facility Priority Collateral in its possession or control (or in the
possession or control of its agents or bailees) as agent and bailee for the
Priority Lien Representatives and the Subordinated Lien Representatives and any
assignee solely for the purpose of perfecting the security interest (or
improving the priority thereof) granted in such Pledged Collateral pursuant to
the Priority Lien Documents and the Subordinated Lien Documents, subject to the
terms and conditions of this Section 5.5(a).

 

(ii)                                                                                 
Until the Discharge of Credit Facility Claims has occurred, the Credit Facility
Agent shall be entitled to deal with such Pledged Collateral in accordance with
the terms of the Credit Facility Documents as if the Liens of the Priority Lien
Representatives and the Subordinated Lien Representatives under the Priority
Lien Collateral Documents and the Subordinated Lien Collateral Documents did not
exist.  The rights of the Priority Lien Representatives and the Subordinated
Lien Representatives shall at all times be subject to the terms of this
Agreement and to the Credit Facility Agent’s rights under the Credit Facility
Documents.

 

(iii)                                                                              
The Credit Facility Agent shall have no obligation whatsoever to any Priority
Lien Secured Party or Subordinated Lien Secured Party to assure that such
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.5(a).  The duties or responsibilities of the Credit Facility Agent
under this Section 5.5(a) shall be limited solely to holding such Pledged
Collateral as agent and bailee for the Priority Lien Representatives and the
Subordinated Lien Representatives for purposes of perfecting the Liens (or
improving the priority thereof) held by such Priority Lien Representatives and
such Subordinated Lien Representatives.

 

(iv)                                                                             
The Credit Facility Agent shall not have, by reason of the Priority Lien
Collateral Documents, the Subordinated Lien Collateral Documents or this
Agreement or any other document, a fiduciary relationship in respect of any
Priority Lien Secured Party or Subordinated Lien Secured Party.

 

(v)                                                                                
Upon the Discharge of Credit Facility Claims, the Credit Facility Agent shall
deliver to the Authorized Priority Lien Representative or, if

 

34

--------------------------------------------------------------------------------


 

applicable, cause the Authorized Priority Lien Representative to have control of
such remaining Pledged Collateral (if any) together with any necessary
endorsements (or otherwise allow the Authorized Priority Lien Representative, if
applicable, to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct; provided that if a Discharge of
Priority Lien Obligations has already occurred at such time, the Credit Facility
Agent shall instead deliver to the Authorized Subordinated Lien Representative
or, if applicable, cause the Authorized Subordinated Lien Representative to have
control of such remaining Pledged Collateral (if any) together with any
necessary endorsements (or otherwise allow the Authorized Subordinated Lien
Representative, if applicable, to obtain control of such Pledged Collateral) or
as a court of competent jurisdiction may otherwise direct.  Such Pledged
Collateral (if any) will be delivered or control in respect thereof will be made
without recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Priority Lien Obligation or
Subordinated Lien Obligation, together with any necessary endorsements.

 

(vi)                                                                             
Promptly upon the execution of this Agreement by the parties hereto, each
Priority Lien Representative and Subordinated Lien Representative will, to the
extent permitted by applicable law, deliver to the Credit Facility Agent any
Credit Facility Priority Collateral in the possession or under the control of,
such Priority Lien Representative or Subordinated Lien Representative, and all
proceeds of Credit Facility Priority Collateral in the possession or under the
control of such Priority Lien Representative or Subordinated Lien
Representative, whether arising out of the action taken to enforce, collect or
realize upon any Credit Facility Priority Collateral or otherwise.  Such Credit
Facility Priority Collateral and such proceeds will be delivered without
recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Credit Facility Claim, together
with any necessary endorsements.

 

(b)                                 Indenture Pledged Collateral

 

(i)                                                                                    
The Authorized Priority Lien Representative agrees to hold the Pledged
Collateral that is part of the Indenture Priority Collateral in its possession
or control (or in the possession or control of its agents or bailees) as agent
and bailee for the Credit Facility Agent and the Subordinated Lien
Representative and any assignee solely for the purpose of perfecting the
security interest (or improving the priority thereof) granted in such Pledged
Collateral pursuant to the Credit Facility Collateral Documents and the
Subordinated Lien Collateral Documents, subject to the terms and conditions of
this Section 5.5(b).

 

(ii)                                                                                 
Until the Discharge of Priority Lien Obligations has occurred, the Authorized
Priority Lien Representative shall be entitled to deal with such Pledged
Collateral in accordance with the terms of the Priority Lien Documents as if the
Liens of the Credit Facility Agent and the Subordinated Lien Representatives
under the Credit Facility Collateral Documents and the Subordinated Lien
Collateral Documents did not exist.  The rights of the Credit Facility Agent and
the Subordinated Lien Representative shall at all times be

 

35

--------------------------------------------------------------------------------


 

subject to the terms of this Agreement and to the Authorized Priority Lien
Representative’s rights under the Priority Lien Documents.

 

(iii)                                                                              
The Authorized Priority Lien Representative shall have no obligation whatsoever
to the Credit Facility Agent or any Credit Facility Lender or any Subordinated
Lien Secured Party to assure that such Pledged Collateral is genuine or owned by
any of the Grantors or to preserve any rights or benefits of any Person except
as expressly set forth in this Section 5.5(b).  The duties or responsibilities
of the Authorized Priority Lien Representative under this Section 5.5(b) shall
be limited solely to holding such Pledged Collateral as agent and bailee for the
Credit Facility Agent and the Subordinated Lien Representatives for purposes of
perfecting the Lien (or improving the priority thereof) held by the Credit
Facility Agent and the Subordinated Lien Representatives.

 

(iv)                                                                             
The Authorized Priority Lien Representative shall not have, by reason of the
Credit Facility Collateral Documents, the Subordinated Lien Collateral Documents
or this Agreement or any other document, a fiduciary relationship in respect of
the Credit Facility Agent or any Credit Facility Lender or any Subordinated Lien
Secured Party.

 

(v)                                                                                
Upon the Discharge of Priority Lien Obligations, the Authorized Priority Lien
Representative shall deliver to the Credit Facility Agent or, if applicable,
cause the Credit Facility Agent to have control of such remaining Pledged
Collateral (if any) together with any necessary endorsements (or otherwise allow
the Credit Facility Agent, if applicable, to obtain control of such Pledged
Collateral) or as a court of competent jurisdiction may otherwise direct;
provided that if a Discharge of Credit Facility Claims has already occurred at
such time, the Authorized Priority Lien Representative shall instead deliver to
the Authorized Subordinated Lien Representative or, if applicable, cause the
Authorized Subordinated Lien Representative to have control of such remaining
Pledged Collateral (if any) together with any necessary endorsements (or
otherwise allow the Authorized Subordinated Lien Representative, if applicable,
to obtain control of such Pledged Collateral) or as a court of competent
jurisdiction may otherwise direct.  Such Pledged Collateral (if any) will be
delivered or control in respect thereof will be made without recourse and
without any representation or warranty whatsoever as to the enforceability,
perfection, priority or sufficiency of any Lien securing or guarantee or other
supporting obligation for any Credit Facility Claim or Subordinated Lien
Obligation, together with any necessary endorsements.

 

(vi)                                                                             
Promptly upon the execution of this Agreement by the parties hereto, the Credit
Facility Agent and each Subordinated Lien Representative will, to the extent
permitted by applicable law, deliver to the Authorized Priority Lien
Representative any Indenture Priority Collateral in the possession or under the
control of, the Credit Facility Agent or such Subordinated Lien Representative,
and all proceeds of Indenture Priority Collateral in the possession or under the
control of the Credit Facility Agent or such Subordinated Lien Representative,
whether arising out of the action taken to enforce, collect or realize upon any
Indenture Priority Collateral or otherwise.  Such Indenture Priority Collateral
and such proceeds will be delivered without

 

36

--------------------------------------------------------------------------------


 

recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Priority Lien Obligation,
together with any necessary endorsements.

 

5.6                               Cooperation.

 

(a)                                 Upon written request of the Credit Facility
Agent from time to time, the Authorized Priority Lien Representative and the
Authorized Subordinated Lien Representative, as applicable and at the joint and
several expense of the Grantors, shall promptly disclose to the Credit Facility
Agent all information in its possession reasonably requested by the Credit
Facility Agent with respect to the Indenture Priority Collateral, including the
identity of the Grantors and guarantors of any Priority Lien Obligations or any
Subordinated Lien Obligations, as applicable, and the description, location and
timing of perfection of Liens purported to be created on the Indenture Priority
Collateral to secure Priority Lien Obligations or Subordinated Lien Obligations,
as applicable, and shall promptly deliver to the Credit Facility Agent copies of
the Priority Lien Documents or the Subordinated Lien Documents, as applicable,
and other documents relating to the Indenture Priority Collateral, such as
Uniform Commercial Code Financing Statements and record copies of the Priority
Lien Collateral Documents or the Subordinated Lien Collateral Documents, as
applicable.

 

(b)                                 Upon written request of the Authorized
Priority Lien Representative from time to time, the Credit Facility Agent and
the Authorized Subordinated Lien Representative, as applicable and at the joint
and several expense of the Grantors, shall promptly disclose to the Authorized
Priority Lien Representative all information in its possession reasonably
requested by the Authorized Priority Lien Representative with respect to the
Credit Facility Priority Collateral, including the identity of the Grantors and
guarantors of any Credit Facility Obligations or of any Subordinated Lien
Obligations,  as applicable, and the description, location and timing of
perfection of Liens purported to be created on the Credit Facility Priority
Collateral to secure Credit Facility Claims or Subordinated Lien Obligations, as
applicable, and shall promptly deliver to the Authorized Priority Lien
Representative copies of the Credit Facility Documents or the Subordinated Lien
Documents, as applicable, and other documents relating to the Credit Facility
Priority Collateral, such as Uniform Commercial Code Financing Statements and
record copies of the Credit Facility Collateral Documents or the Subordinated
Lien Collateral Documents, as applicable.

 

(c)                                  Neither the Credit Facility Agent, nor any
Credit Facility Lender, nor any of their respective officers, directors,
employees, attorneys, or agents are or will be responsible for the existence,
genuineness, value or protection of any Common Collateral, for the legality,
enforceability, effectiveness or sufficiency of any Priority Lien Collateral
Document or Subordinated Lien Collateral Document, for the creation, perfection,
priority, sufficiency or protection of any Lien created under any Priority Lien
Collateral Document or Subordinated Lien Collateral Document or for any failure
to demand, collect, foreclose or realize upon or otherwise enforce any Priority
Lien Collateral Document or any Lien created thereunder or any Subordinated Lien
Collateral Document or any Lien created thereunder, or for any delay in doing
so.  Neither the Priority Lien Representatives nor any Priority Lien Secured
Party, nor any of their respective officers, directors, employees, attorneys, or
agents are or will be responsible for the existence, genuineness, value or
protection of any Common Collateral, for the legality, enforceability,
effectiveness or sufficiency of any Credit Facility Collateral Document or
Subordinated Lien Collateral Document, for the creation, perfection, priority,
sufficiency or protection of any Lien created under any Credit Facility
Collateral Document or Subordinated Lien Collateral Document or for any failure
to demand, collect, foreclose or realize upon or otherwise enforce any Credit
Facility Collateral Document or any Lien created thereunder or any Subordinated
Lien Collateral Document or any Lien created thereunder, or for any delay in
doing so.  Neither the Subordinated Lien Representatives nor any

 

37

--------------------------------------------------------------------------------


 

Subordianted Lien Secured Party, nor any of their respective officers,
directors, employees, attorneys, or agents are or will be responsible for the
existence, genuineness, value or protection of any Common Collateral, for the
legality, enforceability, effectiveness or sufficiency of any Credit Facility
Collateral Document or Priority Lien Collateral Document, for the creation,
perfection, priority, sufficiency or protection of any Lien created under any
Credit Facility Collateral Document or Priority Lien Collateral Document or for
any failure to demand, collect, foreclose or realize upon or otherwise enforce
any Credit Facility Collateral Document or any Lien created thereunder or any
Priority Lien Collateral Document or any Lien created thereunder, or for any
delay in doing so.

 

SECTION 6.   Insolvency or Liquidation Proceedings

 

6.1                               Financing Matters

 

If any Grantor shall be subject to any Insolvency or Liquidation Proceeding and
the Credit Facility Agent shall desire to permit the use of cash collateral
under Section 363 of Title 11 of the United States Code or any similar
Bankruptcy Law or to permit any Grantor to obtain financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law
(“DIP Financing”) in an aggregate principal amount that when taken together with
the aggregate principal amount of loans and letters of credit then outstanding
under the Credit Agreement does not exceed the Maximum Credit Facility Principal
Amount and, in any event, which is not to be secured by any of the Indenture
Priority Collateral (except on a basis subordinated to the Priority Liens to the
same extent as the Credit Facility Liens), then (x) each of the Priority Lien
Representatives, on behalf of itself and the Secured Parties it represents,
agrees that it will raise no objection to such use of cash collateral or DIP
Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.3 or relating
to the Indenture Priority Collateral) and, to the extent the Liens securing the
Credit Facility Claims are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Common Collateral (other than the Indenture
Priority Collateral) to such DIP Financing (and all Obligations relating
thereto) on the same basis as the Liens of the Priority Lien Representatives on
the Credit Facility Priority Collateral that secure the Priority Lien
Obligations are subordinated to the Liens thereon that secure the Credit
Facility Claims under this Agreement, and agrees that notice received two
(2) calendar days prior to the entry of an order approving such usage of cash
collateral or approving such financing on an interim basis shall be adequate
notice, and (y) each of the Subordinated Lien Representatives, on behalf of
itself and the Secured Parties it represents, agrees that it will raise no
objection to such use of cash collateral or DIP Financing and will not request
adequate protection or any other relief in connection therewith (except to the
extent permitted by Section 6.3) and, to the extent the Liens securing the
Credit Facility Claims are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Common Collateral to such DIP Financing (and
all Obligations relating thereto) on the same basis as the Liens of the
Subordinated Lien Representative on the Credit Facility Priority Collateral that
secure the Subordinated Lien Obligations are subordinated to the Liens thereon
that secure the Credit Facility Claims under this Agreement, and agrees that
notice received two (2) calendar days prior to the entry of an order approving
such usage of cash collateral or approving such financing on an interim basis
shall be adequate notice.

 

6.2                               Relief from the Automatic Stay

 

(a)                                 Until the Discharge of Credit Facility
Claims has occurred, each Priority Lien Representative, on behalf of itself and
the Priority Lien Secured Parties, agrees that none of them shall seek relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Credit Facility Priority Collateral, without the
prior written consent of the Credit Facility Agent.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Until the Discharge of Priority Lien
Obligations has occurred, the Credit Facility Agent, on behalf of itself and the
Credit Facility Lenders, agrees that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Indenture Priority Collateral, without the prior written consent
of the Authorized Priority Lien Representative.

 

(c)                                  Until the Discharge of Credit Facility
Claims and the Discharge of Priority Lien Obligations has occurred, each
Subordinated Lien Representative, on behalf of itself and the Subordinated Lien
Secured Parties, agrees that none of them shall seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Common Collateral, without the prior written consent of the Credit Facility
Agent and the Authorized Priority Lien Representative.

 

6.3                               Adequate Protection

 

(a)                                 Each Priority Lien Representative and
Subordinated Lien Representative, on behalf of itself and the Secured Parties it
represents, agrees that none of them shall contest (or support any other Person
contesting): (a) any request by the Credit Facility Agent or the Credit Facility
Lenders for adequate protection; or (b) any objection by the Credit Facility
Agent or the Credit Facility Lenders to any motion, relief, action or proceeding
based on the Credit Facility Agent or the Credit Facility Lenders claiming a
lack of adequate protection, in each case, in respect of the Credit Facility
Priority Collateral.  Notwithstanding the foregoing contained in this
Section 6.3(a), in any Insolvency or Liquidation Proceeding, (i) if the Credit
Facility Lenders (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing or use of
cash collateral under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law, then (x) the Authorized Priority Lien
Representative, on behalf of itself and the Priority Lien Secured Parties, may
seek or request adequate protection in the form of a replacement Lien on such
additional collateral, which Lien, if any, on any assets not constituting
Indenture Priority Collateral or not of the type constituting Indenture Priority
Collateral shall be subordinated to the Liens securing the Credit Facility
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens on the Credit Facility Priority Collateral that secures
the Priority Lien Obligations are so subordinated to the Liens thereon that
secures the Credit Facility Claims under this Agreement and (y) the Authorized
Subordinated Lien Representative, on behalf of itself and the Subordinated Lien
Secured Parties, may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien, if any, shall be
subordinated to the Liens securing the Credit Facility Claims, the Priority Lien
Obligations and such DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens on the Credit Facility Priority Collateral that
secures the Subordinated Lien Obligations are so subordinated to the Liens
thereon that secures the Credit Facility Claims under this Agreement, and
(ii) in the event the Authorized Priority Lien Representative, on behalf of
itself and the Priority Lien Secured Parties, seeks or requests adequate
protection in respect of Indenture Priority Collateral and such adequate
protection is granted in the form of additional collateral that does not
constitute Indenture Priority Collateral or is not of the type constituting
Indenture Priority Collateral, then the Authorized Priority Lien Representative,
on behalf of itself and the Priority Lien Secured Parties, agrees that the
Credit Facility Agent shall also be granted a senior Lien on such additional
collateral as security for the Credit Facility Claims and any such DIP Financing
and that any Lien on such additional collateral securing the Priority Lien
Obligations shall be subordinated to the Liens on such collateral securing the
Credit Facility Claims and any such DIP Financing (and all Obligations relating
thereto) and any other Liens granted to the Credit Facility Lenders as adequate
protection on the same basis as the other Liens on the Credit Facility Priority
Collateral that secures the Priority Lien Obligations are so subordinated to the
Liens thereon that secures such Credit Facility Claims under this Agreement.

 

39

--------------------------------------------------------------------------------


 

(b)                                 The Credit Facility Agent and each
Subordinated Lien Representative, on behalf of itself and the Secured Parties it
represents, agrees that none of them shall contest (or support any other Person
contesting): (a) any request by the Authorized Priority Lien Representative for
adequate protection; or (b) any objection by the Authorized Priority Lien
Representative to any motion, relief, action or proceeding based on the
Authorized Priority Lien Representative claiming a lack of adequate protection,
in each case, in respect of the Indenture Priority Collateral.  Notwithstanding
the foregoing contained in this Section 6.3(b), in any Insolvency or Liquidation
Proceeding, (i) if the Priority Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law,
then (x) the Credit Facility Agent, on behalf of itself or any of the Credit
Facility Lenders, may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien, if any, on any
assets not constituting Credit Facility Priority Collateral or not of the type
constituting Credit Facility Priority Collateral shall be subordinated to the
Liens securing the Priority Lien Obligations and such DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens on the
Indenture Priority Collateral that secures the Credit Facility Claims are so
subordinated to the Liens thereon that secures the Priority Lien Obligations
under this Agreement, and (y) the Authorized Subordinated Lien Representative,
on behalf of itself and the Subordinated Lien Secured Parties, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien, if any, shall be subordinated to the Liens securing the
Priority Lien Obligations, the Credit Facility Claims and such DIP Financing
(and all Obligations relating thereto) on the same basis as the other Liens on
the Indenture Priority Collateral that secures the Subordinated Lien Obligations
are so subordinated to the Liens thereon that secures the Priority Lien
Obligations under this Agreement, and (ii) in the event the Credit Facility
Agent, on behalf of itself and the Credit Facility Lenders, seeks or requests
adequate protection in respect of Credit Facility Priority Collateral and such
adequate protection is granted in the form of additional collateral that does
not constitute Credit Facility Priority Collateral or is not of the type
constituting Credit Facility Priority Collateral, then the Credit Facility
Agent, on behalf of itself or any of the Credit Facility Lenders, agrees that
the Priority Lien Representatives shall also be granted a senior Lien on such
additional collateral as security for the Priority Lien Obligations and any such
DIP Financing and that any Lien on such additional collateral securing the
Credit Facility Claims shall be subordinated to the Liens on such collateral
securing the Priority Lien Obligations and any such DIP Financing (and all
Obligations relating thereto) and any other Liens granted to the Priority Lien
Secured Parties as adequate protection on the same basis as the other Liens on
the Indenture Priority Collateral that secures the Credit Facility Claims are so
subordinated to the Liens thereon that secures such Priority Lien Obligations
under this Agreement.

 

6.4                               No Waiver

 

(a)                                 Nothing contained herein shall prohibit or
in any way limit the Credit Facility Agent or any Credit Facility Lender from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Priority Lien Secured Party or Subordinated Lien Secured Party with
respect to the Credit Facility Priority Collateral, including the seeking by any
Priority Lien Secured Party or Subordinated Lien Secured Party of adequate
protection (other than as allowed pursuant to Section 6.3(a) above) or the
asserting by any Priority Lien Secured Party or Subordinated Lien Secured Party
of any of its rights and remedies under the Priority Lien Documents or
Subordinated Lien Documents, as applicable, or otherwise in respect of the
Credit Facility Priority Collateral.

 

(b)                                 Nothing contained herein shall prohibit or
in any way limit the Authorized Priority Lien Representative from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Credit Facility Agent or any of the Credit Facility Lenders or any Subordinated
Lien Secured Party with respect to the Indenture Priority Collateral, including
the seeking by the Credit Facility Agent or any Credit Facility Lender or any
Subordinated Lien Secured Party of adequate

 

40

--------------------------------------------------------------------------------


 

protection consisting of replacement Liens on the Indenture Priority Collateral
(other than as allowed pursuant to Section 6.3(b) above) or the asserting by the
Credit Facility Agent or any Credit Facility Lender or any Subordinated Lien
Secured Party of any of its rights and remedies under the Credit Facility
Documents or Subordinated Lien Documents, as applicable, or otherwise in respect
of the Indenture Priority Collateral.

 

6.5                               Preference Issues

 

(a)                                 If any Credit Facility Lender is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Credit Facility Claim Recovery”)
received in respect of any Credit Facility Priority Collateral, then the Credit
Facility Claims shall be reinstated to the extent of such Credit Facility Claim
Recovery and the Credit Facility Lenders shall be entitled to receive payment in
full in cash (including, in the case of any letter of credit, cash collateral
therefor) with respect to all such recovered amounts.  If this Agreement shall
have been terminated prior to such Credit Facility Claim Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  Each Priority Lien Secured Party and
Subordinated Lien Secured Party agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise; it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

(b)                                 If any Priority Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Grantor any amount (a “Indenture
Obligation Recovery”) received in respect of any Indenture Priority Collateral,
then the Priority Lien Obligations shall be reinstated to the extent of such
Indenture Obligation Recovery and the Priority Lien Secured Parties shall be
entitled to receive payment in full in cash (including, in the case of any
letter of credit, cash collateral therefor) with respect to all such recovered
amounts.  If this Agreement shall have been terminated prior to such Indenture
Obligation Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto.  The Credit
Facility Agent and each Credit Facility Lender and each Subordinated Lien
Secured Party agree that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise; it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

6.6                               Asset Dispositions in an Insolvency or
Liquidation Proceeding

 

(a)                                 None of the Priority Lien Secured Parties or
Subordinated Lien Secured Parties shall, in an Insolvency or Liquidation
Proceeding or otherwise, oppose any sale or disposition of any assets of any
Grantor solely consisting of any Credit Facility Priority Collateral that is
supported by the Credit Facility Agent and/or the requisite Credit Facility
Lenders, and each Priority Lien Secured Party and Subordinated Lien Secured
Party will be deemed to have consented under Section 363 of Title 11 of the
United States Code (and otherwise) to any such sale supported by the requisite
Credit Facility Lenders and to have released their Liens in such assets.

 

(b)                                 Subject to Section 3.2(g) hereof, neither
the Credit Facility Agent nor any other Credit Facility Lender nor any
Subordinated Lien Secured Party shall, in an Insolvency or Liquidation
Proceeding or otherwise, oppose any sale or disposition of any assets of any
Grantor solely consisting of

 

41

--------------------------------------------------------------------------------


 

any Indenture Priority Collateral that is supported by the Authorized Priority
Lien Representative, and the Credit Facility Agent and each other Credit
Facility Lender and each Subordinated Secured Party will be deemed to have
consented under Section 363 of Title 11 of the United States Code (and
otherwise) to any such sale supported by the Authorized Priority Lien
Representative and to have released their Liens in such assets.

 

6.7                               Separate Grants of Security and Separate
Classification.

 

Each of the Secured Parties acknowledges and agrees that: (a) the grants of
Liens pursuant to the Credit Facility Collateral Documents, the Priority Lien
Collateral Documents and the Subordinated Lien Collateral Documents constitute
three separate and distinct grants of Liens; and (b) because of, among other
things, their differing rights in the Common Collateral, the Priority Lien
Obligations, the Subordinated Lien Obligations and the Credit Facility Claims
are all fundamentally different from each other and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Credit Facility Lenders, the Priority Lien Secured Parties and the
Subordinated Lien Secured Parties in respect of the Common Collateral constitute
only one secured claim (rather than separate classes of secured claims), then:
(i) the Priority Lien Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of secured claims
against the Grantors in respect of the Credit Facility Priority Collateral (with
the effect being that, to the extent that the aggregate value of the Credit
Facility Priority Collateral is sufficient (for this purpose ignoring all claims
held by the Priority Lien Secured Parties), the Credit Facility Lenders shall be
entitled to receive from the Credit Facility Priority Collateral or proceeds
thereof, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of all
interest accrued (or which would have, absent the commencement of an Insolvency
or Liquidation Proceeding, accrued) after the commencement of an Insolvency or
Liquidation Proceeding before any distribution is made from the Credit Facility
Priority Collateral or proceeds thereof in respect of the claims held by the
Priority Lien Secured Parties), with the Priority Lien Secured Parties hereby
acknowledging and agreeing to turn over to the Credit Facility Lenders amounts
otherwise received or receivable by them from the Credit Facility Priority
Collateral or proceeds thereof to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Priority Lien Secured Parties; (ii) the Credit Facility Lenders
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of secured claims against the Grantors in respect of the
Indenture Priority Collateral (with the effect being that, to the extent that
the aggregate value of the Indenture Priority Collateral is sufficient (for this
purpose ignoring all claims held by the Credit Facility Lenders), the Priority
Lien Secured Parties shall be entitled to receive from the Indenture Priority
Collateral or proceeds thereof, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of all interest accrued (or which would have, absent the commencement
of an Insolvency or Liquidation Proceeding, accrued) after the commencement of
an Insolvency or Liquidation Proceeding before any distribution is made from the
Indenture Priority Collateral or proceeds thereof in respect of the claims held
by the Credit Facility Lenders), with the Credit Facility Lenders hereby
acknowledging and agreeing to turn over to the Priority Lien Secured Parties
amounts otherwise received or receivable by them from the Indenture Priority
Collateral or proceeds thereof to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Credit Facility Lenders; and (iii) the Subordinated Lien Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of secured claims against the Grantors in respect of
the Common Collateral (with the effect being that, to the extent that the
aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Subordinated Lien Secured Parties), the Credit
Facility Lenders and the Priority Lien Secured Parties shall be entitled to
receive from the Common Collateral or proceeds thereof, in addition to amounts
distributed to them in respect of principal, pre-petition interest

 

42

--------------------------------------------------------------------------------


 

and other claims, all amounts owing in respect of all interest accrued (or which
would have, absent the commencement of an Insolvency or Liquidation Proceeding,
accrued) after the commencement of an Insolvency or Liquidation Proceeding
before any distribution is made from the Common Collateral or proceeds thereof
in respect of the claims held by the Subordinated Lien Secured Parties), with
the Subordinated Lien Secured Parties hereby acknowledging and agreeing to turn
over to the Credit Facility Lenders and the Priority Lien Secured Parties
amounts otherwise received or receivable by them from the Common Collateral or
proceeds thereof to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Subordinated Lien Secured Parties.

 

6.8                               Filing of Motions.

 

(a)                                 Until the Discharge of Credit Facility
Claims has occurred, each Priority Lien Representative, on behalf of itself and
the Secured Parties it represents, agrees that no Priority Lien Secured Party
shall, in or in connection with any Insolvency or Liquidation Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Credit Facility Priority Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the Credit Facility
Agent (including the validity and enforceability thereof) or any other Credit
Facility Lender or the value of any claims of such parties under
Section 506(a) of Title 11 of the United States Code or otherwise; provided that
the Priority Lien Secured Parties may file a proof of claim or a statement of
interest pursuant to Section 3.1(a)(ii)(A).

 

(b)                                 Until the Discharge of Priority Lien
Obligations has occurred, the Credit Facility Agent agrees on behalf of itself
and the other Credit Facility Lenders that no Credit Facility Lender shall, in
or in connection with any Insolvency or Liquidation Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Indenture Priority Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by any Priority Lien
Secured Party (including the validity and enforceability thereof) or the value
of any claims of such parties under Section 506(a) of Title 11 of the United
States Code or otherwise; provided that the Credit Facility Lenders may file a
proof of claim or a statement of interest pursuant to Section 3.2(a)(ii)(A).

 

(c)                                  Until the Discharge of Priority Lien
Obligations and the Discharge of Credit Facility Claims has occurred, each
Subordinated Lien Representative agrees on behalf of itself and the other
Subordinated Lien Secured Parties that no Subordinated Lien Secured Party shall,
in or in connection with any Insolvency or Liquidation Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by any of the Credit Facility Lenders
or Priority Lien Secured Parties (including the validity and enforceability
thereof) or the value of any claims of such parties under Section 506(a) of
Title 11 of the United States Code or otherwise; provided that the Subordinated
Lien Secured Parties may file a proof of claim or a statement of interest
pursuant to Section 3.1(a)(ii)(A) or Section 3.2(a)(ii)(A).

 

6.9                               Other Matters.

 

(a)                                 To the extent that any Priority Lien Secured
Party or Subordinated Lien Secured Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code with respect to
any of the Credit Facility Priority Collateral, each Priority Lien
Representative and Subordinated Lien Representative agrees, on behalf of itself
and the Secured Parties it represents, not to

 

43

--------------------------------------------------------------------------------


 

assert any of such rights without the prior written consent of the Credit
Facility Agent; provided that if requested by the Credit Facility Agent, such
Priority Lien Representative or Subordinated Lien Representative shall timely
exercise such rights in the manner requested by the Credit Facility Agent,
including any rights to payments in respect of such rights.

 

(b)                                 To the extent that the Credit Facility Agent
or any Credit Facility Lender or any Subordinated Lien Secured Party has or
acquires rights under Section 363 or Section 364 of Title 11 of the United
States Code with respect to any of the Indenture Priority Collateral, each of
the Credit Facility Agent and the Subordinated Lien Representative agrees, on
behalf of itself and the Secured Parties it represents, not to assert any of
such rights without the prior written consent of the Authorized Priority Lien
Representative; provided that if requested by the Authorized Priority Lien
Representative, the Credit Facility Agent and the Subordinated Lien
Representatives shall timely exercise such rights in the manner requested by the
Authorized Priority Lien Representative, including any rights to payments in
respect of such rights.

 

6.10                        Effectiveness in Insolvency or Liquidation
Proceedings.

 

This Agreement shall be effective both before and after the commencement of an
Insolvency or Liquidation Proceeding.

 

SECTION 7.   Reliance; Waivers; Etc.

 

7.1                               Reliance

 

All loans and other extensions of credit made or deemed made on and after the
date hereof by the Credit Facility Lenders to any Grantor shall be deemed to
have been given and made in reliance upon this Agreement.  All extensions of
credit or other financial accommodations made or deemed made on and after the
date hereof by the Priority Lien Secured Parties to any Grantor shall be deemed
to have been given and made in reliance upon this Agreement.  All extensions of
credit or other financial accommodations made or deemed made on and after the
date hereof by the Subordinated Lien Secured Parties to any Grantor shall be
deemed to have been given and made in reliance upon this Agreement.

 

7.2                               No Warranties or Liability

 

Each Priority Lien Representative, on behalf of itself and the Secured Parties
it represents, acknowledges and agrees that each of the Credit Facility Agent,
the Credit Facility Lenders and the Subordinated Lien Secured Parties have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Credit Facility Documents or the Subordinated Lien Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon.

 

The Credit Facility Agent, on behalf of itself and the Credit Facility Lenders,
acknowledges and agrees that each of the Priority Lien Secured Parties and
Subordinated Lien Secured Parties have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Priority Lien
Documents or Subordinated Lien Documents, the ownership of any Common Collateral
or the perfection or priority of any Liens thereon.

 

Each Subordinated Lien Representative, on behalf of itself and the Secured
Parties it represents, acknowledges and agrees that each of the Credit Facility
Agent, the Credit Facility Lenders

 

44

--------------------------------------------------------------------------------


 

and the Priority Lien Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Credit
Facility Documents or the Priority Lien Documents, the ownership of any Common
Collateral or the perfection or priority of any Liens thereon.

 

The Credit Facility Lenders will be entitled to manage and supervise their
respective loans and extensions of credit under the Credit Facility Documents as
they may, in their sole discretion, deem appropriate, and the Credit Facility
Lenders may manage their loans and extensions of credit without regard to any
rights or interests that any of the Priority Lien Secured Parties or
Subordinated Lien Secured Parties have in the Credit Facility Priority
Collateral or otherwise, except as otherwise provided in this Agreement. 
Neither the Credit Facility Agent nor any Credit Facility Lender shall have any
duty to any Priority Lien Secured Party or Subordinated Lien Secured Party to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with any Grantor (including the Priority Lien Documents and the Subordinated
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.

 

The Priority Lien Secured Parties will be entitled to manage and supervise their
respective rights under the Priority Lien Documents as they may, in their sole
discretion, deem appropriate, and the Priority Lien Secured Parties may manage
their rights without regard to any rights of interests that the Credit Facility
Agent or any of the Credit Facility Lenders or Subordinated Lien Secured Parties
have in the Indenture Priority Collateral or otherwise, except as provided in
this Agreement.

 

None of the Priority Lien Secured Parties shall have any duty to the Credit
Facility Agent or any of the Credit Facility Lenders or any Subordinated Lien
Secured Party to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with any Grantor (including the Credit Facility Documents and the
Subordinated Lien Documents), regardless of any knowledge thereof which they may
have or be charged with.

 

7.3                               No Waiver of Lien Priorities

 

(a)                                 With Respect to the Credit Facility Lenders

 

(i)                                                                                    
No right of the Credit Facility Lenders, the Credit Facility Agent or any of
them to enforce any provision of this Agreement or any Credit Facility Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by any Credit
Facility Lender or the Credit Facility Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Credit Facility Documents, any of the Priority Lien Documents or any of the
Subordinated Lien Documents, regardless of any knowledge thereof which the
Credit Facility Agent or the Credit Facility Lenders, or any of them, may have
or be otherwise charged with;

 

(ii)                                                                                 
Without in any way limiting the generality of the foregoing paragraph but
subject to Section 2.3, the Credit Facility Lenders, the Credit Facility Agent
and any of them, may, at any time and from time to time, without the consent of,
or notice to, any Priority Lien Secured Party or Subordinated Lien Secured
Party, without incurring any liabilities to any Priority Lien Secured Party or
Subordinated Lien Secured Party and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of any Priority Lien Secured

 

45

--------------------------------------------------------------------------------


 

Party or Subordinated Lien Secured Party is affected, impaired or extinguished
thereby) do any one or more of the following:

 

(A)                               change the manner, place or terms of payment
of, or amend, renew, exchange, increase or alter, the terms of any of the Credit
Facility Claims or any Lien on any Credit Facility Priority Collateral or
guaranty thereof or any liability of any Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Credit Facility Claims, without any restriction as to the
amount, tenor or terms of any such increase or extension provided the maximum
principal amount of the Credit Facility Claims described in clause (a) of the
definition thereof does not exceed the Maximum Credit Facility Principal Amount)
or otherwise amend, renew, exchange, extend, modify or supplement in any manner
any Liens held by the Credit Facility Agent or any of the Credit Facility
Lenders, the Credit Facility Claims or any of the Credit Facility Documents;

 

(B)                               sell, exchange, release, surrender, realize
upon, enforce or otherwise deal with in any manner and in any order any part of
the Credit Facility Priority Collateral or any liability of any Grantor to the
Credit Facility Lenders or the Credit Facility Agent, or any liability incurred
directly or indirectly in respect thereof;

 

(C)                               settle or compromise any Credit Facility Claim
or any other liability of any Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Credit
Facility Claims) in any manner or order;

 

(D)                               enter into or amend any Credit Facility
Document in order to create or acquire additional collateral for the Credit
Facility Claims, to create and perfect security interests in and Liens on
collateral and to increase and enhance the exercise of remedies thereunder and
take actions in furtherance of the foregoing; and

 

(E)                                exercise or delay in or refrain from
exercising any right or remedy against any Grantor or any other Person or any
security provided thereby, elect any remedy and otherwise deal freely with any
Grantor or any other Person or any Credit Facility Priority Collateral and any
security and any guarantor or any liability of any Grantor or any other Person
to the Credit Facility Lenders or any liability incurred directly or indirectly
in respect thereof.

 

(iii)                                                                              
Each of the Priority Lien Secured Parties and Subordinated Lien Secured Parties
also agree that none of the Credit Facility Lenders and the Credit Facility
Agent shall have any liability to such Priority Lien Secured Parties and
Subordinated Lien Secured Parties, and each Priority Lien Secured Party and
Subordinated Lien Secured Party hereby waives any claim (except for any claim
based on the willful misconduct or gross negligence of any Credit Facility
Lender or the Credit Facility Agent) against any Credit Facility Lender or the
Credit Facility Agent, arising out of any and all actions which the Credit
Facility Lenders or the Credit Facility Agent may take or permit or omit to take
with respect to: (i) the Credit Facility Documents, (ii) the

 

46

--------------------------------------------------------------------------------


 

collection of the Credit Facility Claims or (iii) the foreclosure upon, or sale,
liquidation or other disposition of, any Credit Facility Priority Collateral
(but only so long as such foreclosure, sale, liquidation or other disposition is
conducted in accordance with Section 3.2(a), (g), (h) and (i)); and

 

(iv)                                                                             
Each of the Priority Lien Representatives and the Subordinated Lien
Representatives, on behalf of itself and the Secured Parties it represents,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law or any other similar rights a
junior secured creditor may have under applicable law.

 

(b)                                 With Respect to the Priority Lien Secured
Parties

 

(i)                                                                                    
No right of the Priority Lien Secured Parties or any of them to enforce any
provision of this Agreement or any Priority Lien Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by any Priority Lien Secured Party,
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement, any of the Priority Lien Documents, Subordinated Lien
Documents or any of the Credit Facility Documents, regardless of any knowledge
thereof which any Priority Lien Secured Party may have or be otherwise charged
with;

 

(ii)                                                                                 
Without in any way limiting the generality of the foregoing paragraph but
subject to Section 2.3, the Priority Lien Secured Parties and any of them, may,
at any time and from time to time, without the consent of, or notice to, the
Credit Facility Agent or any Credit Facility Lender or any Subordinated Secured
Party, without incurring any liabilities to the Credit Facility Agent or any
Credit Facility Lender or any Subordinated Lien Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Credit Facility Agent or any Credit Facility Lender or any Subordinated Lien
Secured Party is affected, impaired or extinguished thereby) do any one or more
of the following:

 

(A)                               change the manner, place or terms of payment
of, or amend, renew, exchange, increase or alter, the terms of any of the
Priority Lien Obligations or any Lien on any Indenture Priority Collateral or
guaranty thereof or any liability of any Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Priority Lien Obligations, without any restriction as to the
amount, tenor or terms of any such increase or extension provided the maximum
principal amount of the Priority Lien Obligations does not exceed the sum of
(i) $206,000,000, (ii) any additional Notes issued in satisfaction of any
obligations to pay additional interest under the Indenture and (iii) the
principal amount of the Additional Notes (as defined in the Indenture as in
effect on the date hereof) permitted to be incurred under the Credit Agreement)
or otherwise amend, renew, exchange, extend, modify or supplement in any manner
any Liens held by any of the Priority Lien Secured Parties, the Priority Lien
Obligations or any of the Priority Lien Documents;

 

47

--------------------------------------------------------------------------------


 

(B)                               sell, exchange, release, surrender, realize
upon, enforce or otherwise deal with in any manner and in any order any part of
the Indenture Priority Collateral or any liability of any Grantor to the
Priority Lien Secured Parties, or any liability incurred directly or indirectly
in respect thereof;

 

(C)                               settle or compromise any Priority Lien
Obligation or any other liability of any Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the Priority
Lien Obligations) in any manner or order;

 

(D)                               enter into or amend any Priority Lien Document
in order to create or acquire additional collateral for the Priority Lien
Obligations, to create and perfect security interests in and Liens on collateral
and to increase and enhance the exercise of remedies thereunder and take actions
in furtherance of the foregoing; and

 

(E)                                exercise or delay in or refrain from
exercising any right or remedy against any Grantor or any other Person or any
security provided thereby, elect any remedy and otherwise deal freely with any
Grantor or any other Person or any Indenture Priority Collateral and any
security and any guarantor or any liability of any Grantor to the Priority Lien
Secured Parties or any liability incurred directly or indirectly in respect
thereof.

 

(iii)                                                                              
The Credit Facility Agent and each Subordinated Lien Representative, on behalf
of itself and the Secured Parties it represents, also agrees that none of the
Priority Lien Secured Parties shall have any liability to the Credit Facility
Agent or any Credit Facility Lender or any Subordinated Lien Secured Party, and
the Credit Facility Agent and each Subordinated Lien Representative, on behalf
of itself and the Secured Parties it represents, hereby waives any claim (except
for any claim based on the willful misconduct or gross negligence of any
Priority Lien Secured Party) against any Priority Lien Secured Party, arising
out of any and all actions which the Priority Lien Secured Parties may take or
permit or omit to take with respect to: (i) the Priority Lien Documents,
(ii) the collection of the Priority Lien Obligations or (iii) the foreclosure
upon, or sale, liquidation or other disposition of, any Indenture Priority
Collateral (but only so long as such foreclosure, sale, liquidation or other
disposition is conducted in accordance with Section 3.2(a), (g), (h) and (i));
and

 

(iv)                                                                             
The Credit Facility Agent and each Subordinated Lien Representative, on behalf
of itself and the Secured Parties it represents, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law or any other similar rights a junior secured creditor may
have under applicable law.

 

7.4                               Obligations Unconditional

 

All rights, interests, agreements and obligations of the Credit Facility Agent
and the Credit Facility Lenders, the Priority Lien Representatives and the
Priority Lien Secured Parties and the

 

48

--------------------------------------------------------------------------------


 

Subordinated Lien Representatives and the Subordinated Lien Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

 

(a)               any lack of validity or enforceability of any Credit Facility
Documents, any Priority Lien Documents or any Subordinated Lien Documents;

 

(b)               any change in the time, manner or place of payment of, or in
any other terms of, all or any of the Credit Facility Claims, Priority Lien
Obligations or Subordinated Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of the Credit Agreement or any
other Credit Facility Document or of the terms of the Indenture or any other
Priority Lien Document or of the terms of any Subordinated Lien Document;

 

(c)                any exchange of any security interest in any Common
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the Credit Facility Claims, Priority Lien Obligations or Subordinated
Lien Obligations or any guarantee thereof;

 

(d)               the commencement of any Insolvency or Liquidation Proceeding
in respect of any Grantor; or

 

(e)                                  any other circumstances which otherwise
might constitute a defense available to, or a discharge of, any Grantor in
respect of the Credit Facility Claims, Priority Lien Obligations or the
Subordinated Lien Obligations, or of any Priority Lien Representative or any
Priority Lien Secured Party in respect of this Agreement, or of any Subordinated
Lien Representative or any Subordinated Lien Secured Party in respect of this
Agreement, or of the Credit Facility Agent or any Credit Facility Lender in
respect of this Agreement.

 

SECTION 8.   Miscellaneous

 

8.1                               Conflicts

 

In the event of any conflict between the provisions of this Agreement and the
provisions of the Secured Debt Documents, the provisions of this Agreement shall
govern.

 

8.2                               Continuing Nature of this Agreement;
Severability

 

This Agreement shall continue to be effective until (x) the Discharge of Credit
Facility Claims and the Discharge of Priority Lien Obligations shall have
occurred or (y) only one Series of Secured Debt remains outstanding.  This is a
continuing agreement of lien subordination and (a) the Credit Facility Lenders
may continue, at any time and without notice to any Priority Lien Secured Party
or Subordinated Lien Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor constituting
Credit Facility Claims on reliance hereof, (b) the Priority Lien Secured Parties
may continue, at any time and without notice to the Credit Facility Agent or any
Credit Facility Lender or any Subordinated Lien Secured Party, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting Priority Lien Obligations (including by means of purchasing any
Notes issued by Holdings) on reliance hereof and (c) the Subordinated Lien
Secured Parties may continue, at any time and without notice to the Credit
Facility Agent or any Credit Facility Lender or any Priority Lien Secured Party,
to extend credit and other financial accommodations to or for the benefit of any
Grantor constituting Subordinated Lien Obligations on reliance hereof.  Each of
the Secured Debt Representatives, on behalf of itself and the Secured Parties it
represents, hereby

 

49

--------------------------------------------------------------------------------


 

waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement.  The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

8.3                               Amendments; Waivers

 

No amendment, modification or waiver of any of the provisions of this Agreement
by any Secured Debt Representative shall be deemed to be made unless the same
shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.  The Grantors shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights are directly
affected.  Any amendment to the Grantors’ ability to cause Additional Secured
Debt to constitute Priority Lien Obligations or Subordinated Lien Obligations as
the Company may designate or to Replace the Credit Agreement with a Revolving
Substitute Facility, shall require the Grantors consent or approval and,  upon
any designation of Additional Secured Debt , the definition of Authorized
Priority Lien Representative and any related provisions may be amended by the
parties hereto.

 

8.4                               Information Concerning Financial Condition of
the Grantors

 

(a)               No Secured Debt Representative or Secured Party shall be
responsible for keeping any other Person informed of (i) the financial condition
of the Grantors and all endorsers and/or guarantors of any Secured Obligations
and (ii) all other circumstances bearing upon the risk of nonpayment of the
Secured Obligations.

 

(b)               Subject to Section 5.6(b), the Credit Facility Agent and the
Credit Facility Lenders shall have no duty to advise any Priority Lien Secured
Party or Subordinated Lien Secured Party of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
the Credit Facility Agent or any of the Credit Facility Lenders, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to any Priority Lien Secured Party or Subordinated Lien Secured
Party, it or they shall be under no obligation: (i) to make, and the Credit
Facility Agent and the Credit Facility Lenders shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

 

(c)                Subject to Section 5.6(a), the Priority Lien Secured Parties
shall have no duty to advise any Credit Facility Agent or any Credit Facility
Lender or any Subordinated Lien Secured Party of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
any Priority Lien Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any Credit
Facility Agent or any Credit Facility Lender or any Subordinated Lien Secured
Party, it or they shall be under no obligation: (i) to make, and the Priority
Lien Secured Parties shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion,
(iii) to

 

50

--------------------------------------------------------------------------------


 

undertake any investigation, or (iv) to disclose any information which, pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential;
provided that it is understood that the Trustee and the Collateral Agent have
not and will not make any credit decision in entering into this Agreement, the
Indenture Documents and the transactions contemplated hereby and thereby.

 

(d)               Subject to Section 5.6(a) and Section 5.6(b), the Subordinated
Lien Secured Parties shall have no duty to advise any Credit Facility Agent or
any Credit Facility Lender or any Priority Lien Secured Party of information
known to it or them regarding such condition or any such circumstances or
otherwise.  In the event any Subordinated Lien Secured Party, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to any Credit Facility Agent or any Credit Facility Lender or any
Priority Lien Secured Party, it or they shall be under no obligation: (i) to
make, and the Subordinated Lien Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

 

8.5                               Subrogation

 

(a)               Each Priority Lien Representative, on behalf of itself and the
Secured Parties it represents, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of Credit
Facility Claims has occurred.

 

(b)               The Credit Facility Agent, on behalf of itself and the Credit
Facility Lenders, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Priority Lien Obligations
has occurred.

 

(c)                Each Subordinated Lien Representative, on behalf of itself
and the Secured Parties it represents, hereby waives any rights of subrogation
it may acquire as a result of any payment hereunder until the Discharge of
Credit Facility Claims and Discharge of Priority Lien Obligations has occurred.

 

8.6                               Consent to Jurisdiction; Waivers

 

The parties hereto consent to the jurisdiction of any state or federal court
located in New York, New York, and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.7 below
for such party.  Service so made shall be deemed to be completed three days
after the same shall be posted as aforesaid.  The parties hereto waive any
objection to any action instituted hereunder based on forum non conveniens, and
any objection to the venue of any action instituted hereunder.  Each of the
parties hereto waives any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto.

 

8.7                               Notices

 

All notices to the Priority Lien Secured Parties, Subordinated Lien Secured
Parties and the Credit Facility Lenders permitted or required under this
Agreement may be sent to the Authorized Priority Lien Representative, the
Authorized Subordinated Lien Representative and the Credit Facility Agent,
respectively.  Unless otherwise specifically provided herein, any notices or
other communications required or permitted hereunder shall be in writing, and
shall be sufficiently given if made by hand

 

51

--------------------------------------------------------------------------------


 

delivery, by telecopier or registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below each party’s name on the
signature pages hereto.

 

Each of the parties by written notice to each other may designate additional or
different addresses for notices to such Person.  Any notice or communication to
the parties shall be deemed to have been given or made as of the date so
delivered if personally delivered; when receipt is acknowledged, if faxed; and
five (5) calendar days after mailing if sent by registered or certified mail,
postage prepaid (except that a notice of change of address or a notice sent by
mail to the Authorized Priority Lien Representative shall not be deemed to have
been given until actually received by the addressee).

 

8.8                               Further Assurances

 

(a)               Each of the Priority Lien Secured Representatives and
Subordinated Lien Secured Representatives, on behalf of itself and the Secured
Parties it represents, agrees that each of them, at the joint and several
expense of the Grantors, shall take such further action and shall execute and
deliver to the Credit Facility Agent and the Credit Facility Lenders such
additional documents and instruments (in recordable form, if requested) as the
Credit Facility Agent or the Credit Facility Lenders may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.

 

(b)               The Credit Facility Agent and each Subordinated Lien
Representative, on behalf of itself and the Secured Parties it represents,
agrees that each of them, at the joint and several expense of the Grantors,
shall take such further action and shall execute and deliver to the Authorized
Priority Lien Representative such additional documents and instruments (in
recordable form, if requested) as the Authorized Priority Lien Representative
may reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

 

8.9                               Governing Law

 

This Agreement has been delivered and accepted at and shall be deemed to have
been made in New York, New York and shall be interpreted, and the rights and
liabilities of the parties bound hereby determined, in accordance with the laws
of the State of New York.

 

8.10                        Binding on Successors and Assigns

 

(a)                                 This Agreement shall be binding upon the
Secured Debt Representatives, the Secured Parties and their respective
successors and permitted assigns.

 

(b)                                 This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
holders of Credit Facility Claims, the Priority Lien Obligations and
Subordinated Lien Obligations.  No other Person, including any Grantor, any
Grantor as debtor-in-possession or any trustee in an Insolvency or Liquidation
Proceeding, shall have or be entitled to assert rights or benefits hereunder,
except, as to the Grantors, with respect to the matters set forth in the last
sentence of Section 8.3.

 

8.11                        Specific Performance

 

(a)               Each of the Credit Facility Agent, the Authorized Priority
Lien Representative and the Authorized Subordinated Lien Representative may
demand specific performance of this Agreement.

 

(b)               Each of the Priority Lien Representatives and Subordinated
Lien Representatives, on behalf of itself and the Secured Parties it represents,
hereby irrevocably waives any defense based on

 

52

--------------------------------------------------------------------------------


 

the adequacy of a remedy at law and any other defense which might be asserted to
bar the remedy of specific performance in any action which may be brought by the
Credit Facility Agent.

 

(c)                The Credit Facility Agent and each Subordinated Lien
Representative, on behalf of itself and the Secured Parties it represents,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by any Priority Lien Secured
Party.

 

(d)                                 The Credit Facility Agent and each Priority
Lien Representative, on behalf of itself and the Secured Parties it represents,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by any Subordinated Lien Secured
Party.

 

8.12                        Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be an original and all of which shall together constitute one and the same
document.

 

8.13                        Authorization

 

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.

 

8.14                        Effectiveness

 

This Agreement shall become effective when executed and delivered by the parties
hereto.

 

8.15                        Priority Lien Secured Parties’ Purchase Option

 

Upon the occurrence and during the continuance of the earliest of (a) the
acceleration prior to maturity of all or any portion of the Indebtedness then
outstanding under the Credit Agreement, (b) the exercise of any remedy with
respect to Liens on the Common Collateral by the Credit Facility Agent (other
than remedies relating to cash management and control of deposit and securities
accounts), (c) a default in any scheduled payment of principal, premium, if any,
interest or fees under any Secured Debt Document that remains uncured or
unwaived for a period of 30 days in the aggregate, or (d) the commencement of an
Insolvency or Liquidation Proceeding, the Priority Lien Secured Parties may, at
their sole expense and effort, upon notice from the Authorized Priority Lien
Representative at the direction of such Priority Lien Secured Parties to
Holdings and the Credit Facility Agent, irrevocably require the Credit Facility
Lenders to transfer and assign to the Priority Lien Secured Parties, without
warranty or representation or recourse (other than the representation or
warranty that such Credit Facility Claims are being transferred without any Lien
created by the Credit Facility Lenders), all (but not less than all) of the
Credit Facility Claims and all rights of the Credit Facility Lenders under the
Credit Facility Documents; provided that (w) any such purchase option must be
exercised within 30 days after the initial occurrence of any of the items
referred to in clauses (a) through (d) above, (x) the Credit Facility Agent and
the Credit Facility Lenders shall retain all rights to be indemnified or to be
held harmless by the Grantors in accordance with the terms of the Credit
Facility Documents, (y) such assignment shall not conflict with any law, rule or
regulation or order of any court or other governmental authority having
jurisdiction, and (z) the Priority Lien Secured Parties shall have paid to the
Credit Facility Agent, for the account of the Credit Facility Lenders, in
immediately available funds, an amount equal to 100% of the principal of such
Indebtedness (including Credit Facility Hedging Obligations and

 

53

--------------------------------------------------------------------------------


 

Credit Facility Cash Management Obligations then due) plus all accrued and
unpaid interest thereon plus all accrued and unpaid fees (including, without
limitation, reasonable attorney’s fees and costs) including any breakage costs
and expenses (other than any other fees that become due as a result of the
prepayment of the loans and other advances under, or early termination of, the
Credit Agreement (such fees are referred to hereinafter as “Termination Fees”))
plus all the other Credit Facility Claims then outstanding (which shall include,
with respect to the aggregate face amount of the letters of credit outstanding
under the Credit Agreement, an amount in cash equal to 105% thereof and with
respect to Credit Facility Hedging Obligations and Credit Facility Cash
Management Obligations that may be outstanding after the date of purchase, an
amount in cash equal to 100% of the termination value thereof as reasonably
determined by the Credit Facility Agent).  After giving effect to each such
payment, any remaining cash collateral that exceeds (i) 105% of the sum of the
aggregate undrawn amount of all then outstanding letters of credit issued
pursuant to the Credit Facility Documents and the aggregate facing and similar
fees that will accrue thereon through the stated maturity of such letters of
credit (assuming no drawings thereon before stated maturity), plus (ii) 100% of
the termination value of all Credit Facility Hedging Obligations and Credit
Facility Cash Management Obligations that may then be outstanding, as reasonably
determined by the Credit Facility Agent, will be returned to the Priority Lien
Secured Parties giving notice to the Authorized Priority Lien Representative of
their intent to exercise the purchase option hereunder (pro rata according to
such Priority Lien Secured Parties’ portion of the Priority Lien Obligations
outstanding on the date of purchase).  When all such letters of credit have been
cancelled with the consent of the beneficiary thereof, expired or been fully
drawn, and after all payments from the account described above have been made,
any remaining cash collateral will be returned to the Priority Lien Secured
Parties giving notice to the Authorized Priority Lien Representative of their
intent to exercise the purchase option hereunder (pro rata according to such
Priority Lien Secured Parties’ portion of the Priority Lien Obligations
outstanding on the date of purchase).  In order to effectuate the foregoing, the
Credit Facility Agent shall calculate, upon the written request of the
Authorized Priority Lien Representative from time to time, the amount in cash
that would be necessary to so purchase the Credit Facility Claims.  If the right
set forth in this Section 8.15 is exercised: (1) the parties shall endeavor to
close promptly thereafter but in any event within ten (10) Business Days of the
notice set forth in the first sentence of this Section 8.15, (2) such purchase
of the Credit Facility Claims shall be exercised pursuant to documentation
mutually and reasonably acceptable to each of the Credit Facility Agent and the
Authorized Priority Lien Representative, and (3) such Credit Facility Claims
shall be purchased pro rata among the Priority Lien Secured Parties giving
notice to the Authorized Priority Lien Representative of their intent to
exercise the purchase option hereunder according to such Priority Lien Secured
Parties’ portion of the Priority Lien Obligations outstanding on the date of
purchase pursuant to this Section 8.15.  Notwithstanding anything to the
contrary herein, if, at any time following the consummation of such transfer and
assignment and the occurrence of the Discharge of Credit Facility Claims and the
Discharge of Priority Lien Obligations (other than the payment of any fees that
become due as a result of the prepayment or termination of the Priority Lien
Obligations), the Priority Lien Secured Parties recover any Termination Fees
prior to the first anniversary of the date of such transfer and assignment is
consummated, they shall turn over such fees to Credit Facility Lenders in the
form and to the extent received.  In the event that any one or more of the
Priority Lien Secured Parties exercises the purchase option set forth in this
Section 8.15: (A) the Credit Facility Agent shall have the right, but not the
obligation, to immediately resign under the Credit Facility Documents upon the
closing of such purchase, (B) the purchasing Priority Lien Secured Parties shall
have the right, but not the obligation, to require the Credit Facility Agent to
immediately resign under the Credit Facility Documents upon the closing of such
purchase, and (C) the Credit Facility Agent shall take such action with respect
to the Common Collateral in an Insolvency or Liquidation Proceeding as may be
reasonably requested in good faith and in writing by the Authorized Priority
Lien Representative (at the direction and on behalf of the purchasing Priority
Lien Secured Parties) until the closing of such purchase (but in no event later
than ten (10) Business Days after the delivery of notice set forth in the first
sentence of this Section 8.15); provided, however, (I) if the Credit Facility
Agent so requests, it shall first be indemnified to its reasonable satisfaction
from the

 

54

--------------------------------------------------------------------------------


 

purchasing Priority Lien Secured Parties against any and all liability, loss and
expense that may be incurred by it by reason of taking or continuing to take, or
refraining from taking, any such action, (II) the Credit Facility Agent shall
not be required to take any action that, in the determination of the Credit
Facility Agent in its sole discretion, is not permitted under the Credit
Facility Documents or applicable law or will result in liability to the Credit
Facility Agent or any of the Credit Facility Lenders, (III) unless and until the
Credit Facility Agent has received any such written request and indemnification,
the Credit Facility Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Insolvency or
Liquidation Proceeding as it shall deem advisable or as the Credit Facility
Lenders shall so direct, and (IV) the Credit Facility Agent shall have the
right, but not the obligation, to appoint any purchasing Priority Lien Secured
Party, as its agent for the purposes of taking any action requested by the
Collateral Agent pursuant to this clause (C).

 

8.16                        Credit Facility Agent and Collateral Agent

 

It is understood and agreed that (a) Capital One Leverage Finance Corp. is
entering into this Agreement in its capacity as Credit Facility Agent and the
rights, powers, privileges and protections afforded to the “Administrative
Agent” under Article IX (Administrative Agent) of the Credit Agreement shall
also apply to Capital One Leverage Finance Corp. as Credit Facility Agent
hereunder, (b) U.S. Bank National Association is entering in this Agreement in
its capacity as “Trustee” and in its capacity as “Collateral Agent” under the
Indenture and the other Indenture Documents and the rights, powers, privileges
and protections afforded to the “Trustee” under Articles Seven and Twelve of the
Indenture and to the “Collateral Agent” under Article XI of the Indenture and
Article 5 of the Indenture Security Agreement shall also apply to U.S. Bank
National Association as the Trustee and the Collateral Agent hereunder, and
(c) the Indenture Holders have expressly authorized and instructed the Trustee
and the Collateral Agent to execute and deliver this Agreement.  In addition,
but not substitution of the foregoing and except as expressly provided in this
Agreement, (A) the Collateral Agent shall not be subject to any fiduciary, trust
or other implied duties to the Credit Facility Agent or the Credit Facility
Lenders by reason of this Agreement and (B) the Credit Facility Agent shall not
be subject to any fiduciary, trust or other implied duties to the Collateral
Agent, the Trustee or any Priority Lien Secured Party by reason of this
Agreement.

 

8.17                        Additional Secured Debt

 

(a)                                                                       AA USA
will be permitted to designate as an additional holder of Secured Obligations
hereunder each Person who is, or who becomes, the registered holder of Priority
Lien Debt or the registered holder of Subordinated Lien Debt incurred by any
Grantor after the date of this Agreement in accordance with the terms of all
Secured Debt Documents. AA USA may only effect such designation by delivering to
each Secured Debt Representative an Additional Secured Debt Designation that:

 

(i)                         states that such Grantor intends to incur additional
Priority Lien Debt and/or Subordinated Lien Debt, as applicable (“Additional
Secured Debt”) which will either be (i) Priority Lien Debt permitted by each
applicable Secured Debt Document to be secured by a Priority Lien equally and
ratably with all previously existing and future Priority Lien Debt or
(ii) Subordinated Lien Debt permitted by each applicable Secured Debt Document
to be secured with a Subordinated Lien equally and ratably with all previously
existing and future Subordinated Lien Debt;

 

(ii)                      specifies the name and address of the Secured Debt
Representative for such series of Additional Secured Debt.

 

55

--------------------------------------------------------------------------------


 

(iii)                   states that each applicable Grantor has duly authorized,
executed (if applicable) and recorded (or caused to be recorded), or will
concurrently authorize, execute and record, in each appropriate governmental
office all relevant filings and recordations to ensure that the Additional
Secured Debt is secured by the Common Collateral in accordance with the
Collateral Documents;

 

(iv)                  attaches as Exhibit 1 to such Additional Secured Debt
Designation a Reaffirmation Agreement in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation Agreement has been
duly executed by each applicable Grantor; and

 

(v)                     states that AA USA has caused or will concurrently cause
a copy of the Additional Secured Debt Designation and the related Intercreditor
Joinder to be delivered to each then existing Secured Debt Representative.

 

Although AA USA shall be required to deliver a copy of each Additional Secured
Debt Designation to each then existing Secured Debt Representative, the failure
to so deliver a copy of the Additional Secured Debt to any then-existing Secured
Debt Representative shall not affect the status of such debt as Additional
Secured Debt if the other requirements of this Section 8.17 are complied with. 
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness unless otherwise permitted by
the terms of all Secured Debt Documents.

 

With respect to any Secured Obligations constituting a Series of Secured Debt
that is issued or incurred after the date hereof and permitted by the Secured
Debt Documents, each Grantor agrees to take such actions (if any) as may from
time to time reasonably be requested by the Credit Facility Agent, any Priority
Lien Representative or any Subordinated Lien Representative, and enter into such
technical amendments, modifications and/or supplements to the then existing
Collateral Documents (or execute and deliver such additional Collateral
Documents), in each case, including amendments or supplements thereto as may
from time to time be reasonably requested by such Persons,  to ensure that the
Additional Secured Debt is secured by, and entitled to the benefits of, the
relevant Collateral Documents in accordance with the terms of this Agreement,
and each Secured Party (by its acceptance of the benefits hereof) hereby agrees
to enter into any such technical amendments, modifications and/or supplements
(and additional Collateral Documents). Each Grantor hereby further agree that,
if there are any recording, filing or other similar fees payable in connection
with any of the actions to be taken pursuant to this Section 8.17(b), all such
amounts shall be paid by, and shall be for the account of, the Grantors, on a
joint and several basis.

 

8.18                        Refinancings

 

Upon receipt of a notice stating that the any Grantor has entered into a new
Secured Debt Document in respect of a Replacement of Secured Obligations not
prohibited by any Secured Debt Document (which notice shall include the identity
of the new Credit Facility Agent, Priority Lien Representative or Subordinated
Lien Representative, as applicable, such agent, the “New Agent”), and delivery
by the New Agent of an Intercreditor Joinder, the Credit Facility Agent, the
Authorized Priority Lien Representative or the Authorized Subordinated Lien
Representative, as applicable, shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Grantors or such New Agent shall reasonably request in order to provide to the
New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms hereof. The New Agent shall agree to be bound
by the terms of this Agreement pursuant to the Intercreditor Joinder upon the
consummation of such Replacement and such New Agent shall succeed to and become
vested with all

 

56

--------------------------------------------------------------------------------


 

the rights, powers, privileges, obligations and duties of the Credit Facility
Agent, a Priority Lien Representative or Subordinated Lien Representative, as
the case may be.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

CREDIT FACILITY AGENT:

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as Credit Facility Agent

 

 

 

By:

/s/ Michael S. Burns

 

 

Name: Michael S. Burns

 

 

Title: Senior Vice President

 

 

 

Address:

 

275 Broadhollow Road

 

Melville, NY 11747

 

Attention: Michael Burns

 

Facsimile Number: 800-986-0323

 

INTERCREDITOR AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT and TRUSTEE:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and Trustee

 

 

 

By:

/s/ Thomas Zrust

 

 

Name: Thomas Zrust

 

 

Title: Vice President

 

 

 

 

 

Address:

 

1420 Fifth Avenue, 7th Floor

 

Seattle, WA 98101

 

Attention: Global Corporate Trust Services

 

Facsimile Number: 206-344-4630

 

INTERCREDITOR AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Intercreditor Agreement and acknowledges and agrees to the foregoing terms and
provisions.  By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Acknowledgment to the Intercreditor Agreement, it is not a party thereto
and does not and will not receive any right, benefit, priority or interest under
or because of the existence of this Acknowledgment to the Intercreditor
Agreement and (ii) it will execute and deliver such additional documents and
take such additional action as may be necessary or desirable in the reasonable
opinion of any of the Credit Facility Agent and the Collateral Agent to
effectuate the provisions and purposes of the Intercreditor Agreement.  Each of
the undersigned represent and warrant that the Grantors’ entering into and
performance under of the Credit Facility Documents does not and will not result
in an event of default under the Indenture Documents and that the Grantors’
entering into and performance under the Indenture Documents does not and will
not result in an event of default under the Credit Facility Documents.

 

 

AMERICAN APPAREL, INC.

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

AMERICAN APPAREL (USA), LLC

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

AMERICAN APPAREL RETAIL, INC.

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

AMERICAN APPAREL DYEING & FINISHING, INC.

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

INTERCREDITOR AGREEMENT

(Acknowledgement)

Signature Page

 

--------------------------------------------------------------------------------


 

 

KCL KNITTING, LLC

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

FRESH AIR FREIGHT, INC.

 

 

 

By:

/s/ John Luttrell

 

Name: John Luttrell

 

Title: Chief Financial Officer and Executive Vice President

 

INTERCREDITOR AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

[EXHIBIT A
to Intercreditor Agreement]

 

[FORM OF]
ADDITIONAL SECURED DEBT DESIGNATION

 

Reference is made to the Intercreditor Agreement dated as of April 4, 2013 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among (i) U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent under the Indenture Collateral Documents and
(ii) CAPITAL ONE LEVERAGE FINANCE CORP., as Administrative Agent under the
Credit Agreement. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Additional
Secured Debt Designation is being executed and delivered in order to designate
additional secured debt as either Priority Lien Debt or Subordinated Lien Debt
entitled to the benefit of the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of American Apparel (USA),
LLC (the “Company”) hereby certifies on behalf of the Company that:

 

(A)                               [insert name of the applicable Grantor]
intends to incur additional Secured Debt consisting of [describe indebtedness to
be incurred and agreements governing such indebtedness] (“Additional Secured
Debt”) which will be [select appropriate alternative] [Priority Lien Debt
permitted by each applicable Secured Debt Document to be incurred and secured by
a Priority Lien equally and ratably with all previously existing and future
Priority Lien Debt] or [Subordinated Lien Debt permitted by each applicable
Secured Debt Document to be incurred and secured with a Subordinated Lien
equally and ratably with all previously existing and future Subordinated Lien
Debt];

 

(B)                               the name and address of the Secured Debt
Representative for the Additional Secured Debt is:

 

 

 

Telephone:

Fax:

Attention:

 

(C)                               each Grantor has duly authorized, executed (if
applicable), filed and recorded (or caused to be filed and recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Additional Secured Debt is secured by the Collateral in accordance with
the Collateral Documents;

 

(D)                               attached as Exhibit 1 hereto is a
Reaffirmation Agreement duly executed by each Grantor; and

 

(E)                                the Company has caused or will cause a copy
of this Additional Secured Debt Designation and the related Intercreditor
Joinder to be delivered to each existing Secured Debt Representative.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
                                      , 20        .

 

 

AMERICAN APPAREL (USA), LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, a Secured Debt Representative under the Intercreditor
Agreement, hereby acknowledges receipt of an executed copy of this Additional
Secured Debt Designation.

 

 

[    ], as Secured Debt Representative

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[By:

 

 

Name:

 

Title:                                                                                          ](1)

 

--------------------------------------------------------------------------------

(1)  If second signature block is necessary.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

 

[FORM OF]

 

REAFFIRMATION AGREEMENT

 

Reference is made to the Intercreditor Agreement dated as of April 4, 2013 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among (i) U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent under the Indenture Collateral Documents and
(ii) CAPITAL ONE LEVERAGE FINANCE CORP., as Administrative Agent under the
Credit Agreement. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Reaffirmation
Agreement is being executed and delivered as of         , 20     in connection
with an Additional Secured Debt Designation of even date herewith which
Additional Secured Debt Designation has designated additional secured debt as
either Priority Lien Debt or Subordinated Lien Debt (as described therein)
entitled to the benefit of the Intercreditor Agreement.

 

Each of the undersigned hereby consents to the designation of additional secured
debt as [Priority Lien/Subordinated] Lien Debt as set forth in the Additional
Secured Debt Designation of even date herewith and hereby confirms its
respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
[Priority Lien/Subordinated] Lien Documents to which it is party, and agrees
that, notwithstanding the designation of such additional indebtedness or any of
the transactions contemplated thereby, such guarantees, pledges, grants of
security interests and other obligations, and the terms of each [Priority
Lien/Subordinated] Lien Document to which it is a party, are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such [Priority Lien/Subordinated] Lien Documents.

 

Governing Law and Miscellaneous Provisions. The provisions of Sections 8.6 and
8.9 of the Intercreditor Agreement will apply with like effect to this
Reaffirmation Agreement.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[EXHIBIT B
to Intercreditor Agreement]

 

[FORM OF]
INTERCREDITOR JOINDER — ADDITIONAL DEBT

 

Reference is made to the Intercreditor Agreement dated as of April 4, 2013 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among (i) U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent under the Indenture Collateral Documents and
(ii) CAPITAL ONE LEVERAGE FINANCE CORP., as Administrative Agent under the
Credit Agreement. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Intercreditor
Joinder is being executed and delivered pursuant to Section 8.17 of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional secured debt under the Intercreditor Agreement.

 

1. Joinder. The undersigned,                                           , a
                              , (the “New Representative”) as [trustee,
administrative agent] under that certain [described applicable indenture, credit
agreement or other document governing the additional secured debt] hereby:

 

(a)                                 represents that the New Representative has
been authorized to become, and agrees to become, a party to the Intercreditor
Agreement on behalf of the [Credit Facility Lenders under a Revolving Substitute
Facility][Priority Lien Secured Parties under additional Priority Lien
Debt][Subordinated Lien Secured Parties under additional Subordinated Lien Debt]
as [a Revolving Agent under a Revolving Substitute Facility][a Priority Lien
Representative under additional Priority Lien Debt][a Subordinated Lien
Representative under additional Subordinated Lien Debt] for all purposes thereof
on the terms set forth therein;

 

(b)                                 agrees to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

 

(c)                                  agrees that its address for receiving
notices pursuant to the Intercreditor Agreement shall be as follows:

 

[Address]

 

2. Lien Sharing and First Confirmation.

 

[Option A: to be used if Additional Secured Debt is Priority Lien Debt]  The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Lien Representative hereby agrees, for the
enforceable benefit of all current and future Secured Parties and as a condition
to being treated as Secured Debt under the Intercreditor Agreement that:

 

(a)                                 all Priority Lien Obligations will be and
are secured equally and ratably by all Priority Liens at any time granted by any
Grantor to secure any Obligations in respect of any Series of Priority Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Priority Lien Debt, and that all such Priority Liens will be
enforceable by the

 

--------------------------------------------------------------------------------


 

Authorized Priority Lien Representative for the benefit of all holders of
Priority Lien Obligations equally and ratably; and

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Lien Representative are bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens and the order of application of proceeds from the
enforcement of Priority Liens.]

 

[Option B: to be used if Additional Secured Debt is Subordinated Lien Debt]  The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Subordinated Lien Debt for which the
undersigned is acting as Subordinated Lien Representative hereby agrees, for the
enforceable benefit of all current and future Secured Parties and as a condition
to being treated as Secured Debt under the Intercreditor Agreement that:

 

(a)                                 all Subordinated Lien Obligations will be
and are secured equally and ratably by all Subordinated Lien Liens at any time
granted by any Grantor to secure any Obligations in respect of any Series of
Subordinated Lien Debt, whether or not upon property otherwise constituting
collateral for such Series of Subordinated Lien Debt, and that all such
Subordinated Liens will be enforceable by the Authorized Subordinated Lien
Representative for the benefit of all holders of Subordinated Lien Obligations
equally and ratably; and

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Subordinated Lien Debt for which the
undersigned is acting as Subordinated Lien Representative are bound by the
provisions of this Agreement, including the provisions relating to the ranking
of Subordinated Liens and the order of application of proceeds from the
enforcement of Subordinated Liens.]

 

[Option C: to be used if a Revolving Substitute Facility]  The undersigned New
Representative, on behalf of itself and each holder of Credit Facility Claims
for which the undersigned is acting as [Administrative Agent] hereby agrees, for
the enforceable benefit of all current and future Secured Parties and as a
condition to being treated as Secured Debt under the Intercreditor Agreement
that the New Representative is bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Credit Facility
Liens and the order of application of proceeds from the enforcement of Credit
Facility Liens.]

 

3. Governing Law and Miscellaneous Provisions. The provisions of Sections 8.6
and 8.9 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                                      , 20        .

 

 

[insert name of the New Representative]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

The undersigned, a Secured Debt Representative under the Intercreditor
Agreement, hereby acknowledges receipt of this Intercreditor Joinder:

 

 

[    ], as Secured Debt Representative

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[By:

 

 

Name:

 

Title:](2)

 

--------------------------------------------------------------------------------

(2)  If second signature block is necessary.

 

--------------------------------------------------------------------------------